Exhibit 10.3

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

among

LEE ENTERPRISES, INCORPORATED,

CERTAIN SUBSIDIARIES OF LEE ENTERPRISES, INCORPORATED

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as COLLATERAL AGENT

 

 

Dated as of March 31, 2014

 

 

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

TABLE OF CONTENTS

 

         Page  

ARTICLE I SECURITY INTERESTS

     1   

Section 1.1

  Grant of Security Interests      1   

Section 1.2

  Lien Subordination; Bailee for Perfection      4   

Section 1.3

  Power of Attorney      5   

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     6   

Section 2.1

  Necessary Filings      6   

Section 2.2

  No Liens      6   

Section 2.3

  Other Financing Statements      6   

Section 2.4

  Chief Executive Office, Record Locations      7   

Section 2.5

  [RESERVED]      7   

Section 2.6

 

Legal Names; Type of Organization (and Whether a Registered Organization and/or
a Transmitting Utility); Jurisdiction of Organization; Location; Organizational
Identification Numbers; Federal Employer Identification Number; Changes Thereto;
etc

     7   

Section 2.7

  [RESERVED]      7   

Section 2.8

  Certain Significant Transactions      8   

Section 2.9

  Non-UCC Property      8   

Section 2.10

  As-Extracted Collateral; Timber-to-be-Cut      8   

Section 2.11

  Collateral in the Possession of a Bailee      8   

Section 2.12

  Recourse      9   

Section 2.13

  Certain Representations and Warranties Regarding Certain Collateral      9   

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     9   

Section 3.1

  Additional Representations and Warranties      9   

Section 3.2

  Maintenance of Records      10   

Section 3.3

  Direction to Account Debtors; Contracting Parties; etc      10   

Section 3.4

  Modification of Terms; etc      11   

Section 3.5

  Collection      11   

Section 3.6

  Instruments      11   

Section 3.7

  Assignors Remain Liable Under Accounts      11   

Section 3.8

  Assignors Remain Liable Under Contracts      12   

Section 3.9

  Deposit Accounts; Etc      12   

 

i



--------------------------------------------------------------------------------

Section 3.10

  Letter-of-Credit Rights      13   

Section 3.11

  Commercial Tort Claims      13   

Section 3.12

  Chattel Paper      13   

Section 3.13

  Further Actions      14   

ARTICLE IV SPECIAL PROVISIONS CONCERNING STOCK, LIMITED LIABILITY COMPANY
INTERESTS AND PARTNERSHIP INTERESTS

     14   

Section 4.1

  Subsequently Acquired Collateral      14   

Section 4.2

  Transfer Taxes      14   

Section 4.3

  Appointment of Sub-Agents; Endorsements, etc      14   

Section 4.4

  Voting, etc., While No Event of Default      14   

Section 4.5

  Dividends and Other Distributions      15   

Section 4.6

  Assignee Not a Partner or Limited Liability Company Member      15   

Section 4.7

  The Assignee As Collateral Agent      16   

Section 4.8

  Transfer By The Assignors      16   

Section 4.9

  Sale Of Pledged Collateral Without Registration      16   

ARTICLE V SPECIAL PROVISIONS CONCERNING MARKS AND DOMAIN NAMES

     17   

Section 5.1

  Additional Representations and Warranties      17   

Section 5.2

  Licenses and Assignments      18   

Section 5.3

  Infringements      18   

Section 5.4

  Preservation of Marks      18   

Section 5.5

  Maintenance of Registration      18   

Section 5.6

  Future Registered Marks and Domain Names      19   

Section 5.7

  Remedies      19   

ARTICLE VI SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

     19   

Section 6.1

  Additional Representations and Warranties      19   

Section 6.2

  Licenses and Assignments      20   

Section 6.3

  Infringements      20   

Section 6.4

  Maintenance of Patents or Copyrights      20   

Section 6.5

  Prosecution of Patent or Copyright Applications      20   

Section 6.6

  Other Patents and Copyrights      21   

Section 6.7

  Remedies      21   

ARTICLE VII PROVISIONS CONCERNING ALL COLLATERAL

     21   

Section 7.1

  Protection of Collateral Agent’s Security      21   

 

ii



--------------------------------------------------------------------------------

Section 7.2

  Warehouse Receipts Non-Negotiable      22   

Section 7.3

  Additional Information      22   

Section 7.4

  Further Actions      22   

Section 7.5

  Financing Statements      22   

ARTICLE VIII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     23   

Section 8.1

  Remedies; Obtaining the Collateral Upon Default      23   

Section 8.2

  Remedies; Disposition of the Collateral      24   

Section 8.3

  Waiver of Claims      25   

Section 8.4

  Application of Proceeds      26   

Section 8.5

  Remedies Cumulative      26   

Section 8.6

  Discontinuance of Proceedings      26   

ARTICLE IX INDEMNITY

     27   

Section 9.1

  Indemnity      27   

Section 9.2

  Indemnity Obligations Secured by Collateral; Survival      28   

ARTICLE X DEFINITIONS

     28   

ARTICLE XI MISCELLANEOUS

     34   

Section 11.1

  Notices      34   

Section 11.2

  Waiver; Amendment      35   

Section 11.3

  Obligations Absolute      36   

Section 11.4

  Successors and Assigns      36   

Section 11.5

  Headings Descriptive      36   

Section 11.6

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL      36
  

Section 11.7

  Assignor’s Duties      37   

Section 11.8

  Termination; Release      37   

Section 11.9

  Counterparts      38   

Section 11.10

  Severability      38   

Section 11.11

  The Collateral Agent and the other Secured Creditors      39   

Section 11.12

  Additional Assignors      39   

Section 11.13

  Intercreditor Agreements      39   

Section 11.14

  Discretionary Action      39   

 

iii



--------------------------------------------------------------------------------

ANNEX A    Schedule of Chief Executive Offices Address(es) of Chief Executive
Office ANNEX B    [Reserved] ANNEX C    Schedule of Legal Names, Type of
Organization (and Whether a Registered Organization and/or a Transmitting
Utility), Jurisdiction of Organization, Location, Organizational Identification
Numbers and Federal Employer Identification Numbers ANNEX D    [Reserved] ANNEX
E    Description of Certain Significant Transactions Occurring Within One Year
Prior to the Date of the Security Agreement ANNEX F    Schedule of Deposit
Accounts ANNEX G    Schedule of Commercial Tort Claims ANNEX H    Schedule of
Marks and Applications; Internet Domain Name Registrations ANNEX I    Schedule
of Patents ANNEX J    Schedule of Copyrights ANNEX K    Grant of Security
Interest in United States Trademarks ANNEX L    Grant of Security Interest in
United States Patents ANNEX M    Grant of Security Interest in United States
Copyrights ANNEX N    Schedule of Stock ANNEX O    Schedule of Notes ANNEX P   
Schedule of Limited Liability Company Interests ANNEX Q    Schedule of
Partnership Interests ANNEX R    Form of Agreement Regarding Uncertificated
Securities, Limited Liability Company Interests and Partnership Interests

 

iv



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of March 31, 2014, made by each of the undersigned
assignors (each, an “Assignor” and, together with any other entity that becomes
an assignor hereunder, the “Assignors”), in favor of Deutsche Bank Trust Company
Americas, as collateral agent (together with any successor collateral agent, in
such capacity, the “Collateral Agent” or the “Assignee”), for the benefit of the
Secured Creditors (as defined below). Capitalized terms used herein but not
defined herein (including Article X hereof) have the meanings ascribed to them
in the New York UCC or the Indenture (each as defined below), as applicable.

W I T N E S S E T H:

WHEREAS, Lee Enterprises, Incorporated (the “Issuer”) and U.S. Bank National
Association, as indenture trustee, and the Collateral Agent have entered into
that certain Indenture, dated as of March 31, 2014 (as amended, modified,
restated and/or supplemented from time to time, the “Indenture”), providing for
the issuance by the Issuer of certain notes, as contemplated therein (the
Holders of the notes (including any beneficial holders thereof) and the
Collateral Agent are herein called the “Secured Creditors”);

WHEREAS, it is a condition precedent to the issuance of the notes under the
Indenture that each Assignor shall have executed and delivered to the Collateral
Agent this Agreement; and

WHEREAS, each Assignor will obtain benefits from the issuance of the notes under
the Indenture and, accordingly, desires to execute this Agreement in order to
satisfy the condition described in the preceding paragraph;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor, the receipt and sufficiency of which are hereby acknowledged,
each Assignor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:

ARTICLE I

SECURITY INTERESTS

Section 1.1 Grant of Security Interests. (a) As security for the prompt and
complete payment and performance when due of all of its Obligations, each
Assignor does hereby assign and transfer unto the Collateral Agent, and does
hereby pledge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Assignor in, to and under all of the following personal
property and fixtures (and all rights therein) of such Assignor, or in which or
to which such Assignor has any rights, in each case whether now existing or
hereafter from time to time acquired:

(i) each and every Account;



--------------------------------------------------------------------------------

(ii) all cash;

(iii) the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;

(iv) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(v) all Commercial Tort Claims as described on Annex G as updated from time to
time;

(vi) all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Domain Names and Trade Secret Rights;

(vii) all Contracts, together with all Contract Rights arising thereunder;

(viii) all Equipment;

(ix) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

(x) all Documents;

(xi) all General Intangibles;

(xii) all Goods;

(xiii) all Instruments;

(xiv) all Intellectual Property;

(xv) all Inventory;

(xvi) all Financial Assets;

(xvii) all Joint Venture Investment Property;

(xviii) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xix) all Notes;

(xx) all Permits;

(xxi) all Security Entitlements and other Investment Property (to the extent not
already covered by another clause of this Section 1.1(a));

 

2



--------------------------------------------------------------------------------

(xxii) all Supporting Obligations;

(xxiii) all Fixtures;

(xxiv) all other goods and personal property, whether tangible or intangible;
and

(xxv) all Proceeds and products of, and all accessions to, substitutions and
replacements for, and rents, profits and products of, any and all of the
foregoing

(all of the above, the “Collateral”).

Notwithstanding the foregoing, the term “Collateral” shall not include any
Excluded Property.

(b) The security interest of the Collateral Agent under this Agreement
automatically (and without the taking of any action by any Assignor) extends to
all Collateral which any Assignor may acquire (including, without limitation, by
purchase, stock dividend, distribution or otherwise), or with respect to which
such Assignor may obtain rights, at any time during the term of this Agreement
and such Collateral shall automatically be subject to the security interest
created pursuant hereto. Each Assignor shall (to the extent provided below) take
the following actions as set forth below (as promptly as practicable and, in any
event, within 10 days (or such later date as the Collateral Agent may agree in
its discretion) after it obtains such Collateral) for the benefit of the
Collateral Agent and the other Secured Creditors:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Assignor shall physically deliver such Certificated Security to the
Collateral Agent, endorsed to the Collateral Agent or endorsed in blank;

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Assignor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Collateral Agent, an
agreement for the benefit of the Collateral Agent and the other Secured
Creditors substantially in the form of Annex R (appropriately completed and with
such modifications, if any, as shall be necessary) pursuant to which such issuer
agrees to comply with any and all instructions originated by the Collateral
Agent without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security (and any Partnership
Interests and Limited Liability Company Interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Assignor shall promptly notify the Collateral Agent thereof and shall promptly
take (x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Collateral Agent under applicable law (including, in

 

3



--------------------------------------------------------------------------------

any event, under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC)
and (y) such other actions as may be necessary to effect the foregoing;

(iv) with respect to any Capital Stock (other than a Partnership Interest or
Limited Liability Company Interest credited on the books of a Clearing
Corporation or Securities Intermediary), (1) if such Capital Stock is
represented by a certificate and is a Security for purposes of the UCC, the
procedure set forth in Section 1.1(b)(i) hereof, and (2) if such Capital Stock
is not represented by a certificate or is not a Security for purposes of the
UCC, the procedure set forth in Section 1.1(b)(ii) hereof;

(v) with respect to any Note, such Assignor shall physically deliver such Note
to the Collateral Agent, endorsed in blank, or, at the request of the Collateral
Agent, endorsed to the Collateral Agent in accordance with Section 3.6; and

(vi) with respect to cash proceeds from any of the Collateral (other than cash
proceeds received from a disposition of Collateral permitted under and applied
in accordance with the Notes Documents), at the reasonable request of the
Collateral Agent or upon an occurrence of a Default or an Event of Default,
(i) establishment by the Collateral Agent of a cash account in the name of such
Assignor over which the Collateral Agent shall have “control” within the meaning
of the UCC and at any time any Default or Event of Default is in existence no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Collateral Agent and (ii) deposit of such cash in
such cash account.

(c) In addition to the actions required to be taken pursuant to Section 1.1(b)
hereof, each Assignor shall take the following additional actions with respect
to the Collateral:

(i) with respect to all Collateral of such Assignor whereby or with respect to
which the Collateral Agent may obtain “control” thereof within the meaning of
Section 9-104, 9-105, 9-106, 8-106, and 9-107 of the New York UCC (or under any
provision of the UCC, or under the laws of any relevant State other than the
State of New York), such Assignor shall take all actions as may be necessary
from time to time, in accordance with this Section 1.1, and Sections 3.10 and
3.12, so that “control” of such Collateral is obtained and at all times held by
the Collateral Agent; and

(ii) in accordance with Section 7.5, each Assignor shall from time to time cause
to be filed appropriate financing statements (on appropriate forms) under the
UCC as in effect in the applicable States, covering all Collateral hereunder, to
be filed in the relevant filing offices so that at all times the Collateral
Agent’s security interest in all Investment Property and other Collateral which
can be perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant States, including, without limitation, Section 9-312(a) of the New York
UCC) is so perfected.

Section 1.2 Lien Subordination; Bailee for Perfection. (a) Notwithstanding
anything in this Agreement to the contrary, it is the understanding of the
parties that the Liens granted pursuant to Section 1.1 herein shall, with
respect to any such Liens granted in Pulitzer

 

4



--------------------------------------------------------------------------------

Collateral on and after the Pulitzer Debt Satisfaction Date, be subject and
subordinate to the First Priority Lien (as defined in the Pulitzer Junior
Intercreditor Agreement) on such Collateral pursuant to the terms of the
Pulitzer Junior Intercreditor Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, (x) subject to
the terms of the Lee Pari Passu Intercreditor Agreement, the Lee Junior
Intercreditor Agreement and the Pulitzer Pari Intercreditor Agreement, (i) the
requirements of this Agreement to endorse, assign or deliver Collateral to the
Collateral Agent, or to provide the Collateral Agent “control” (within the
meaning of the UCC) over Collateral, shall be deemed satisfied by endorsement,
assignment or delivery of such Collateral to the Revolving Collateral Agent (as
defined in the applicable Intercreditor Agreement) or by exercise of control
over such Collateral by the Revolving Collateral Agent, in each case as bailee
and agent for the Collateral Agent pursuant to the applicable Intercreditor
Agreement, (ii) any endorsement, assignment or delivery of Collateral to the
Revolving Collateral Agent or control over such Collateral by the Revolving
Collateral Agent, in each case as bailee and agent for the Collateral Agent
pursuant to the applicable Intercreditor Agreement, shall be deemed an
endorsement, assignment or delivery to, or control by, the Collateral Agent for
all purposes hereunder and (iii) any covenant hereunder or in the Indenture
requiring (or any representation or warranty hereunder to the extent it would
have the effect of requiring) any of the actions described in clauses (x)(i) and
(x)(ii) above, including the payment or other transfer of Collateral to the
Collateral Agent, shall be deemed to have been satisfied (or, in the case of any
representation and warranty, shall be deemed to be true) if such action has
otherwise been taken with respect to the Collateral for the benefit of the
Revolving Collateral Agent as noted above in clauses (x)(i) and (x)(ii),
(y) subject to the terms of the Pulitzer Junior Intercreditor Agreement, on and
after the Pulitzer Debt Satisfaction Date, (i) the requirements of this
Agreement to endorse, assign or deliver Pulitzer Collateral to the Collateral
Agent, or to provide the Collateral Agent “control” (within the meaning of the
UCC) over Pulitzer Collateral, shall be deemed satisfied by endorsement,
assignment or delivery of Pulitzer Collateral to the First Priority
Representative or by exercise of control over such Collateral by the First
Priority Representative, in each case as bailee and agent for the Collateral
Agent pursuant to the Pulitzer Junior Intercreditor Agreement, (ii) any
endorsement, assignment or delivery of Pulitzer Collateral to the First Priority
Representative or control over the Pulitzer Collateral by the First Priority
Representative, in each case as bailee and agent for the Collateral Agent
pursuant to the Pulitzer Junior Intercreditor Agreement, shall be deemed an
endorsement, assignment or delivery to, or control by, the Collateral Agent for
all purposes hereunder and (iii) any covenant hereunder or in the Indenture
requiring (or any representation or warranty hereunder to the extent it would
have the effect of requiring) any of the actions described in clauses (y)(i) and
(y)(ii) above, including the payment or other transfer of Pulitzer Collateral to
the Collateral Agent, shall be deemed to have been satisfied (or, in the case of
any representation and warranty, shall be deemed to be true) if such action has
otherwise been taken with respect to the Pulitzer Collateral for the benefit of
the First Priority Representative as noted above in clauses (y)(i) and (y)(ii),
and (z) the requirement of this Agreement to endorse, assign or deliver to the
Collateral Agent, or to otherwise provide the Collateral Agent “control” (within
the meaning of the UCC) over, any Investment Property of an Assignor, shall not
apply to any Excluded Property.

Section 1.3 Power of Attorney. Subject to the applicable Intercreditor
Agreements, each Assignor hereby constitutes and appoints the Collateral Agent
its true and

 

5



--------------------------------------------------------------------------------

lawful attorney, irrevocably, with full power after the occurrence of and during
the continuance of an Event of Default (in the name of such Assignor or
otherwise) to act, require, demand, receive, compound and give acquittance for
any and all monies and claims for monies due or to become due to such Assignor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which may be reasonably necessary to protect
the interests of the Secured Creditors, which appointment as attorney is coupled
with an interest.

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

Section 2.1 Necessary Filings. Except as otherwise permitted by this Agreement,
all filings, registrations, recordings and other actions reasonably necessary or
appropriate to create, preserve and perfect the security interest granted by
such Assignor to the Collateral Agent hereby in respect of the Collateral have
been accomplished and the security interest granted to the Collateral Agent
pursuant to this Agreement in and to the Collateral creates a valid and,
together with all such filings, registrations, recordings and other actions, a
perfected security interest therein prior to the rights of all other Persons
(other than the collateral agents under the Pari Passu Credit Facility and in
respect of the Revolving Credit Facility and, after the Pulitzer Debt
Satisfaction Date, the First Priority Representative) therein and subject to no
other Liens (other than Liens permitted by Section 3.5 of the Indenture) and is
entitled to all the rights, priorities and benefits afforded by the UCC or other
relevant law as enacted in any relevant jurisdiction to perfected security
interests, in each case to the extent that the Collateral consists of the type
of property in which a security interest may be perfected by possession or
control (within the meaning of the New York UCC), by filing a financing
statement under the UCC as enacted in any relevant jurisdiction or by a filing
of a Grant of Security Interest in the respective form attached hereto in the
United States Patent and Trademark Office or in the United States Copyright
Office.

Section 2.2 No Liens. Such Assignor is, and as to all Collateral acquired by it
from time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien or other right, title or interest of any Person
(other than Liens permitted by Section 3.5 of the Indenture), and such Assignor
shall defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to the Collateral Agent.

Section 2.3 Other Financing Statements. As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Liens permitted by Section 3.5 of the Indenture), and so long as the Termination
Date has not occurred, such Assignor will not execute or authorize or request to
be filed in any public office any financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) or statements
relating to the

 

6



--------------------------------------------------------------------------------

Collateral, except financing statements filed or to be filed in respect of and
covering the security interests granted hereby by such Assignor, in connection
with Liens permitted by Section 3.5 of the Indenture or financing statement
amendments or terminations in connection with the release of Collateral pursuant
to the terms of the Notes Documents.

Section 2.4 Chief Executive Office, Record Locations. The chief executive office
of such Assignor is, on the date of this Agreement, located at the address
indicated on Annex A hereto for such Assignor. During the period of the four
calendar months preceding the date of this Agreement, the chief executive office
of such Assignor has not been located at any address other than that indicated
on Annex A in accordance with the immediately preceding sentence, in each case
unless each such other address is also indicated on Annex A hereto for such
Assignor.

Section 2.5 [RESERVED].

Section 2.6 Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Location; Organizational Identification Numbers; Federal Employer Identification
Number; Changes Thereto; etc. The exact legal name of each Assignor, the type of
organization of such Assignor, whether or not such Assignor is a Registered
Organization, the jurisdiction of organization of such Assignor, such Assignor’s
Location, the organizational identification number (if any) of such Assignor,
the Federal Employer Identification Number (if any); and whether or not such
Assignor is a Transmitting Utility, is listed on Annex C hereto for such
Assignor. Such Assignor shall not change its legal name, its type of
organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, its organizational identification number (if any),
or its Federal Employer Identification Number (if any) from that used on Annex C
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Notes Documents and so long as
the same do not involve (x) a Registered Organization ceasing to constitute the
same or (y) such Assignor changing its jurisdiction of organization or Location
from the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 15 days’ prior (or
such shorter period as the Collateral Agent may agree in its discretion) written
notice of each change to the information listed on Annex C (as adjusted for any
subsequent changes thereto previously made in accordance with this sentence),
together with a supplement to Annex C which shall correct all information
contained therein for such Assignor, and (ii) in connection with such change or
changes, it shall have taken all necessary actions to maintain the security
interests of the Collateral Agent in the Collateral intended to be granted
hereby at all times fully perfected and in full force and effect. In addition,
to the extent that such Assignor does not have an organizational identification
number on the date hereof and later obtains one, such Assignor shall promptly
thereafter notify the Collateral Agent in writing of such organizational
identification number and shall take all actions necessary to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

Section 2.7 [RESERVED].

 

7



--------------------------------------------------------------------------------

Section 2.8 Certain Significant Transactions. During the one year period
preceding the date of this Agreement, no Person shall have merged or
consolidated with or into any Assignor, and no Person shall have liquidated
into, or transferred all or substantially all of its assets to, any Assignor, in
each case except as described in Annex E hereto. With respect to any
transactions so described in Annex E hereto, the respective Assignor shall have
furnished such information with respect to the Person (and the assets of the
Person and locations thereof) which merged with or into or consolidated with
such Assignor, or was liquidated into or transferred all or substantially all of
its assets to such Assignor, and shall have furnished to the Collateral Agent
UCC lien searches with respect to such Person and its assets, to establish that
no security interest (excluding Liens permitted by Section 3.5 of the Indenture)
continues perfected on the date hereof with respect to any Person described
above (or the assets transferred to the respective Assignor by such Person),
including without limitation pursuant to Section 9-316(a)(3) of the UCC.

Section 2.9 Non-UCC Property. The aggregate fair market value (as determined by
the Assignors in good faith) of all Collateral of the Assignors of the types
described in clauses (1), (2) and (3) of Section 9-311(a) (other than
Copyrights, Marks and Patents which are the subject of a filing of a grant of
security interest in the respective form attached hereto in the United States
Patent and Trademark Office or in the United States Copyright Office) of the UCC
does not exceed $5,000,000. If the aggregate value of all such Collateral at any
time owned by all Assignors exceeds $5,000,000, the Assignors shall provide
prompt written notice thereof to the Collateral Agent and, upon the request of
the Collateral Agent, the Assignors shall promptly (and in any event within 30
days (or such later date as the Collateral Agent may agree in its discretion))
take such actions (at their own cost and expense) as may be required under the
respective United States, State or other laws referenced in Section 9-311(a) of
the UCC to perfect the security interests granted herein in any Collateral where
the filing of a financing statement does not perfect the security interest in
such property in accordance with the provisions of Section 9-311(a) of the UCC.

Section 2.10 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
the Collateral Agent with prompt written notice thereof (which notice shall
describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
necessary to perfect the security interest of the Collateral Agent therein.

Section 2.11 Collateral in the Possession of a Bailee. If any material amounts
of Inventory or other Goods (as to the Assignors taken as a whole) are at any
time in the possession of a bailee, such Assignor shall promptly notify the
Collateral Agent in writing thereof and shall, to the extent required by the
applicable Intercreditor Agreements, use its reasonable best efforts to promptly
obtain an acknowledgment from such bailee that the bailee holds such Collateral
for the benefit of the Collateral Agent and shall act upon the instructions of
the Collateral Agent, without the further consent of such Assignor. The
Collateral Agent agrees with such Assignor that the Collateral Agent shall not
give any such instructions unless an Event of Default has

 

8



--------------------------------------------------------------------------------

occurred and is continuing or would occur after taking into account any action
by the respective Assignor with respect to any such bailee.

Section 2.12 Recourse. This Agreement is made with full recourse to each
Assignor and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of such Assignor contained herein, in the Notes
Documents and otherwise in writing in connection herewith or therewith.

Section 2.13 Certain Representations and Warranties Regarding Certain
Collateral. Each Assignor represents and warrants that on the date hereof:
(i) all of such Assignor’s Pledged Collateral has been duly and validly issued,
is fully paid and non-assessible and is subject to no options to purchase or
similar right; (ii) the Stock (and any warrants or options to purchase Stock)
held by such Assignor consists of the number and type of shares of the stock (or
warrants or options to purchase any stock) of the corporations as described in
Annex N hereto; (iii) such Stock referenced in clause (ii) of this sentence
constitutes that percentage of the issued and outstanding capital stock of the
issuing corporation as is set forth in Annex N hereto; (iv) the Notes held by
such Assignor consist of the promissory notes described in Annex O hereto where
such Assignor is listed as the Lender; (v) the Limited Liability Company
Interests held by such Assignor consist of the number and type of interests of
the Persons described in Annex P hereto; (vi) each such Limited Liability
Company Interest referenced in clause (v) of this paragraph constitutes that
percentage of the issued and outstanding equity interest of the issuing Person
as set forth in Annex P hereto; (vii) the Partnership Interests held by such
Assignor consist of the number and type of interests of the Persons described in
Annex Q hereto; (viii) each such Partnership Interest referenced in clause
(vii) of this paragraph constitutes that percentage or portion of the entire
partnership interest of the Partnership as set forth in Annex Q hereto;
(ix) such Assignor has complied with the respective procedure set forth in
Section 1.1(b) hereof with respect to each item of Collateral described in
Annexes N through Q hereto for such Assignor; and (x) on the date hereof, such
Assignor owns no other Stock, Limited Liability Company Interests or Partnership
Interests.

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;

INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

Section 3.1 Additional Representations and Warranties. As of the time when each
of its Accounts arises, each Assignor shall be deemed to have represented and
warranted that each such Account, and all records, papers and documents relating
thereto (if any) are genuine and what they purport to be, and that all papers
and documents (if any) relating thereto (i) will, to the knowledge of such
Assignor, evidence indebtedness unpaid and owed by the respective account debtor
arising out of the performance of labor or services or the sale or lease and
delivery of the merchandise listed therein, or both, (ii) will be the only
original writings evidencing and embodying such obligation of the account debtor
named therein (other than copies created for general accounting purposes),
(iii) will, to the knowledge of such Assignor, evidence true, binding and valid
obligations, enforceable in accordance with their respective terms (except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting

 

9



--------------------------------------------------------------------------------

creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law)), and (iv) will be in compliance and will conform
in all material respects with all applicable federal, state and local laws and
applicable laws of any relevant foreign jurisdiction.

Section 3.2 Maintenance of Records. Each Assignor will keep and maintain at its
own cost and expense, in all material respects, accurate records of its Accounts
and Contracts pursuant to its historical customs and practices, including, but
not limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on any premise of any Assignor to the Collateral
Agent for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times upon prior notice to such Assignor and otherwise in accordance
with the Indenture. Upon the occurrence and during the continuance of an Event
of Default and at the request of the Collateral Agent, such Assignor shall, at
its own cost and expense, deliver all tangible evidence of its Accounts and
Contract Rights (including, without limitation, all documents evidencing the
Accounts and all Contracts) and such books and records to the Collateral Agent
or to its representatives (copies of which evidence and books and records may be
retained by such Assignor). Upon the occurrence and during the continuance of an
Event of Default and if the Collateral Agent so directs, such Assignor shall
legend the Accounts and the Contracts, as well as books, records and documents
(if any) of such Assignor evidencing or pertaining to such Accounts and
Contracts with an appropriate reference to the fact that such Accounts and
Contracts have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein.

Section 3.3 Direction to Account Debtors; Contracting Parties; etc. Upon the
occurrence and during the continuance of an Event of Default, and subject to the
provisions of the applicable Intercreditor Agreements, if the Collateral Agent
so directs any Assignor, such Assignor agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the Cash Collateral
Account, (y) that the Collateral Agent may, at its option, directly notify the
obligors with respect to any Accounts and/or under any Contracts to make
payments with respect thereto as provided in the preceding clause (x), and
(z) that the Collateral Agent may enforce collection of any such Accounts and
Contracts and may adjust, settle or compromise the amount of payment thereof, in
the same manner and to the same extent as such Assignor. Without notice to or
assent by any Assignor, the Collateral Agent may, upon the occurrence and during
the continuance of an Event of Default and subject to the applicable
Intercreditor Agreements, apply any or all amounts then in, or thereafter
deposited in, the Cash Collateral Account toward the payment of the Obligations
in the manner provided in Section 8.4 of this Agreement. The reasonable costs
and expenses of collection (including reasonable attorneys’ fees), whether
incurred by an Assignor or the Collateral Agent, shall be borne by the relevant
Assignor. The Collateral Agent is hereby instructed to deliver a copy of each
notice referred to in the preceding clause (y) to the relevant Assignor,
provided that (x) the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 6.1(a)(vi) or
(vii) of the Indenture has occurred and is continuing.

 

10



--------------------------------------------------------------------------------

Section 3.4 Modification of Terms; etc. Except (x) in accordance with such
Assignor’s ordinary course of business and consistent with reasonable business
judgment, (y) to the extent agreed to by the collateral agents under the Pari
Passu Credit Facility and in respect of the Revolving Credit Facility, in each
case to the extent then extant, or (z) as permitted by Section 3.5, no Assignor
shall rescind or cancel any indebtedness evidenced by any Account or under any
Contract, or modify any material term thereof or make any material adjustment
with respect thereto, or extend or renew the same, or compromise or settle any
material dispute, claim, suit or legal proceeding relating thereto, or sell any
Account or Contract, or interest therein, without the prior written consent of
the Collateral Agent at the direction of the Required Secured Creditors.

Section 3.5 Collection. Each Assignor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Accounts or obligor under any Contract, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Account or Contract, and
apply forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default and subject to the applicable Intercreditor
Agreements, any Assignor may allow in the ordinary course of business as
adjustments to amounts owing under its Accounts and Contracts (i) an extension
or renewal of the time or times of payment, or settlement for less than the
total unpaid balance, which such Assignor finds appropriate in accordance with
reasonable business judgment and (ii) a refund or credit due as a result of
returned or damaged merchandise or improperly performed services or for other
reasons which such Assignor finds appropriate in accordance with reasonable
business judgment. The reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees) of collection, whether incurred by an
Assignor or the Collateral Agent, shall be borne by the relevant Assignor.

Section 3.6 Instruments. If any Assignor owns or acquires any Instrument in
excess of $500,000 constituting Collateral (other than (x) checks and other
payment instruments received and collected in the ordinary course of business
and (y) any Note), such Assignor will within 10 Business Days notify the
Collateral Agent in writing thereof, and to the extent required by the
applicable Intercreditor Agreements, will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral
Agent.

Section 3.7 Assignors Remain Liable Under Accounts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Accounts to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to such Accounts. Neither the Collateral Agent nor any
other Secured Creditor shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Collateral Agent or any other Secured Creditor
of any payment relating to such Account pursuant hereto, nor shall the
Collateral Agent or any other Secured Creditor be obligated in any manner to
perform any of the obligations of any Assignor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by them or as to the

 

11



--------------------------------------------------------------------------------

sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.

Section 3.8 Assignors Remain Liable Under Contracts. Anything herein to the
contrary notwithstanding, the Assignors shall remain liable under each of the
Contracts to observe and perform all of the conditions and obligations to be
observed and performed by them thereunder, all in accordance with and pursuant
to the terms and provisions of each Contract. Neither the Collateral Agent nor
any other Secured Creditor shall have any obligation or liability under any
Contract by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any other Secured Creditor of any payment relating to such
Contract pursuant hereto, nor shall the Collateral Agent or any other Secured
Creditor be obligated in any manner to perform any of the obligations of any
Assignor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

Section 3.9 Deposit Accounts; Etc. (a) No Assignor maintains, or at any time
after the date of this Agreement shall establish or maintain, any demand, time,
savings, passbook or similar account, except for such accounts maintained with a
bank (as defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United
States. Annex F hereto accurately sets forth, as of the date of this Agreement,
for each Assignor, each Deposit Account maintained by such Assignor (including a
description thereof and the respective account number), the name and address of
the respective bank with which such Deposit Account is maintained, and the
jurisdiction of the respective bank with respect to such Deposit Account, and
indicates whether such Deposit Account constitutes an Excluded Account. For each
Deposit Account (other than (i) the Cash Collateral Account or any other Deposit
Account maintained with the Collateral Agent and (ii) any Excluded Account), the
respective Assignor shall cause the bank with which the Deposit Account is
maintained to execute and deliver to the Collateral Agent (or to the Person
contemplated by the applicable Intercreditor Agreements), within 90 days of this
Agreement (or such later date as may be agreed to by such Person contemplated by
the applicable Intercreditor Agreements) or, if later, at the time of the
establishment of the respective Deposit Account, a “control agreement” in such
form as may be reasonably acceptable to the Collateral Agent. If any bank with
which a Deposit Account (other than (i) the Cash Collateral Account or any other
Deposit Account maintained with the Collateral Agent and (ii) any Excluded
Account) is maintained refuses to, or does not, enter into such a “control
agreement”, then the respective Assignor shall promptly (and in any event within
90 days thereafter) close the respective Deposit Account and transfer all
balances therein to the Cash Collateral Account or another Deposit Account
meeting the requirements of this Section 3.9. If any bank with which a Deposit
Account (other than (i) the Cash Collateral Account or any other Deposit Account
maintained with the Collateral Agent and (ii) any Excluded Account) is
maintained refuses to subordinate all its claims with respect to such Deposit
Account to the Collateral Agent’s security interest therein on terms consistent
with market practice, then (x) such Deposit Account shall be terminated in
accordance with the immediately preceding sentence or (y) a “control agreement”
may be entered into without such

 

12



--------------------------------------------------------------------------------

subordination to the extent agreed to by the collateral agents under the Pari
Passu Credit Facility and in respect of the Revolving Credit Facility, in each
case to the extent then extant. The Collateral Agent agrees that it will only
give a “Notice of Exclusive Control” under a “control agreement” following the
occurrence of an Event of Default.

(b) After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for (i) Deposit
Accounts established and maintained with banks and meeting the requirements of
preceding clause (a) and (ii) Excluded Accounts. At the time any such Deposit
Account (other than an Excluded Account) is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Assignor shall furnish to the Collateral
Agent a supplement to Annex F hereto containing the relevant information with
respect to the respective Deposit Account and the bank with which same is
established.

Section 3.10 Letter-of-Credit Rights. If any Assignor is at any time a
beneficiary under a letter of credit with a stated amount of $500,000 or more,
such Assignor shall promptly notify the Collateral Agent thereof and, at the
request of the Collateral Agent, such Assignor shall, pursuant to an agreement,
use its reasonable best efforts to (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Collateral Agent of
the proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in this
Agreement after the occurrence and during the continuance of an Event of
Default.

Section 3.11 Commercial Tort Claims. All Commercial Tort Claims of each Assignor
in existence on the date of this Agreement in an amount (taking the greater of
the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $500,000 or more are described in Annex G hereto. If any Assignor
shall at any time after the date of this Agreement acquire a Commercial Tort
Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $500,000 or more, such
Assignor shall promptly notify the Collateral Agent thereof in a writing signed
by such Assignor and describing the details thereof and shall grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement.

Section 3.12 Chattel Paper. Upon the request of the Collateral Agent made at any
time or from time to time, each Assignor shall promptly furnish to the
Collateral Agent a list of all Electronic Chattel Paper held or owned by such
Assignor. Furthermore, to the extent required by the applicable Intercreditor
Agreements, each Assignor shall promptly take all actions which are reasonably
practicable so that the Collateral Agent has “control” of all Electronic Chattel
Paper in accordance with the requirements of Section 9-105 of the UCC. Each
Assignor will promptly (and in any event within 10 days (or such later date as
the Collateral Agent may agree in its discretion)) following any request by the
Collateral Agent and subject to the applicable Intercreditor Agreements, deliver
any of its Tangible Chattel Paper so requested by the Collateral Agent to the
Collateral Agent. At all times, each Assignor will mark Tangible Chattel Paper
with a legend indicating the security interest herein.

 

13



--------------------------------------------------------------------------------

Section 3.13 Further Actions. Each Assignor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING STOCK, LIMITED LIABILITY COMPANY

INTERESTS AND PARTNERSHIP INTERESTS

Section 4.1 Subsequently Acquired Collateral. For any Pledged Collateral
subsequently acquired by any Assignor, such Assignor will take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 10 days
(or such later date as the Collateral Agent may agree in its discretion) after
it obtains such Pledged Collateral) with respect to such Pledged Collateral in
accordance with the procedures set forth in Section 1.1(b) hereof, and will
promptly thereafter deliver to the Assignee (i) a certificate executed by an
authorized officer of such Assignor describing such Pledged Collateral and
certifying that the same has been duly pledged in favor of the Assignee (for the
benefit of the Secured Creditors) hereunder and (ii) supplements to Annexes N -
Q hereto as are necessary to cause such Annexes to be complete and accurate at
such time.

Section 4.2 Transfer Taxes. Each grant of security interest of Pledged
Collateral under Section 1.1 hereof shall be accompanied by any transfer tax
stamps required by applicable law in connection with the pledge of such Pledged
Collateral.

Section 4.3 Appointment of Sub-Agents; Endorsements, etc. Subject to the
applicable Intercreditor Agreements, the Assignee shall have the right to
appoint one or more sub-agents for the purpose of retaining physical possession
of the Pledged Collateral, which may be held in the name of the relevant
Assignor, endorsed or assigned in blank or in favor of the Assignee or any
nominee or nominees of the Assignee or a sub-agent appointed by the Assignee.

Section 4.4 Voting, etc., While No Event of Default. Subject to the applicable
Intercreditor Agreements, unless and until there shall have occurred and be
continuing an Event of Default and the Assignee shall instruct the Assignors
otherwise (in writing), each Assignor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Pledged Collateral owned by
it, and to give consents, waivers or ratifications in respect thereof; provided
that, in each case, no vote shall be cast or any consent, waiver or ratification
given or any action taken or omitted to be taken which would violate, result in
a breach of any covenant contained in, or be inconsistent with any of the terms
of any Notes Document, or which could reasonably be expected to have the effect
of impairing the value of the Pledged Collateral or any part thereof or the
position or interests of the Assignee or any other Secured Creditor in the
Pledged Collateral, unless expressly permitted by the terms of the Notes
Documents. All such rights of each Assignor to vote and to give consents,
waivers and ratifications shall cease in case

 

14



--------------------------------------------------------------------------------

an Event of Default has occurred and is continuing and the Assignee has notified
the Assignors (in writing) that such rights have ceased, and Article VIII hereof
shall become applicable.

Section 4.5 Dividends and Other Distributions. Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Pledged Collateral shall be paid to the respective Assignor. The Assignee shall
be entitled to receive directly, and to retain as part of the Pledged
Collateral:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Pledged Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Assignor so long as no Event of Default then exists)
paid or distributed in respect of the Pledged Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement); and

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Pledged Collateral by reason of any consolidation, merger, exchange of
stock, conveyance of assets, liquidation or similar corporate or other
reorganization.

Nothing contained in this Section 4.5 shall limit or restrict in any way the
Assignee’s right to receive the proceeds of the Collateral in any form in
accordance with this Agreement. All dividends, distributions or other payments
which are received by any Assignor contrary to the provisions of this
Section 4.5 or Article VIII hereof shall be received in trust for the benefit of
the Assignee, shall be segregated from other property or funds of such Assignor
and shall be forthwith paid over to the Assignee as Collateral in the same form
as so received (with any necessary endorsement).

Section 4.6 Assignee Not a Partner or Limited Liability Company Member.
(a) Nothing herein shall be construed to make the Assignee or any other Secured
Creditor liable as a member of any limited liability company or as a partner of
any partnership and neither the Assignee nor any other Secured Creditor by
virtue of this Agreement or otherwise (except as referred to in the following
sentence) shall have any of the duties, obligations or liabilities of a member
of any limited liability company or as a partner in any partnership. The parties
hereto expressly agree that, unless the Assignee shall become the absolute owner
of Pledged Collateral consisting of a Limited Liability Company Interest or a
Partnership Interest pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture among the Assignee, any other Secured
Creditor, any Assignor and/or any other Person.

 

15



--------------------------------------------------------------------------------

(b) Except as provided in the last sentence of paragraph (a) of this
Section 4.6, the Assignee, by accepting this Agreement, did not intend to become
a member of any limited liability company or a partner of any partnership or
otherwise be deemed to be a co-venturer with respect to any Assignor, any
limited liability company, partnership and/or any other Person either before or
after an Event of Default shall have occurred. The Assignee shall have only
those powers set forth herein and the Secured Creditors shall assume none of the
duties, obligations or liabilities of a member of any limited liability company
or as a partner of any partnership or any Assignor except as provided in the
last sentence of paragraph (a) of this Section 4.6.

(c) The Assignee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Assignor as a result of the security
interest in the Pledged Stock hereby effected.

(d) The acceptance by the Assignee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Assignee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Pledged Collateral to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability
under the Pledged Collateral.

Section 4.7 The Assignee As Collateral Agent. The Assignee will hold in
accordance with this Agreement all items of the Pledged Collateral at any time
received under this Agreement. It is expressly understood, acknowledged and
agreed by each Secured Creditor that by accepting the benefits of this Agreement
each such Secured Creditor acknowledges and agrees that the obligations of the
Assignee as holder of the Pledged Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement, are only
those expressly set forth in this Agreement and in the Indenture. The Assignee
shall act hereunder on the terms and conditions set forth herein and in the
Indenture.

Section 4.8 Transfer By The Assignors. Except as permitted by the Notes
Documents, no Assignor will sell or otherwise dispose of, grant any option with
respect to, or mortgage, pledge or otherwise encumber any of the Pledged
Collateral or any interest therein.

Section 4.9 Sale Of Pledged Collateral Without Registration. (a) If an Event of
Default shall have occurred and be continuing and any Assignor shall have
received from the Assignee a written request or requests that such Assignor
cause any registration, qualification or compliance under any federal or state
securities law or laws to be effected with respect to all or any part of the
Pledged Collateral, such Assignor as soon as practicable and at its expense will
use its best efforts to cause such registration to be effected (and be kept
effective) and will use its best efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested and as
would permit or facilitate the sale and distribution of such Pledged Collateral,
including, without limitation, registration under the Securities Act, as then in
effect (or any similar statute then in effect), appropriate qualifications under
applicable blue sky or other state securities laws and appropriate compliance
with any other governmental requirements; provided, that the Assignee shall
furnish to such Assignor such information regarding the Assignee as such
Assignor may reasonably request in writing and as shall be

 

16



--------------------------------------------------------------------------------

required in connection with any such registration, qualification or compliance.
Each Assignor will cause the Assignee to be kept reasonably advised in writing
as to the progress of each such registration, qualification or compliance and as
to the completion thereof, will furnish to the Assignee such number of
prospectuses, offering circulars and other documents incident thereto as the
Assignee from time to time may reasonably request, and will indemnify, to the
extent permitted by law, the Assignee and all other Secured Creditors
participating in the distribution of such Pledged Collateral against all claims,
losses, damages and liabilities caused by any untrue statement (or alleged
untrue statement) of a material fact contained therein (or in any related
registration statement, notification or the like) or by any omission (or alleged
omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Assignor by the Assignee or such other
Secured Creditor expressly for use therein.

(b) If at any time when the Assignee shall determine to exercise its right to
sell all or any part of the Collateral pursuant to Article VIII hereof, and such
Pledged Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act, as then in
effect, the Assignee may sell such Pledged Collateral or part thereof by private
sale in such manner and under such circumstances as the Assignee may deem
necessary or advisable in order that such sale may legally be effected without
such registration. Without limiting the generality of the foregoing, in any such
event the Assignee (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under such Securities Act,
(ii) may approach and negotiate with a single possible purchaser to effect such
sale, and (iii) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Pledged Collateral or part
thereof. In the event of any such sale, the Assignee shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price which the Assignee may deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

ARTICLE V

SPECIAL PROVISIONS CONCERNING MARKS AND DOMAIN NAMES

Section 5.1 Additional Representations and Warranties. Each Assignor represents
and warrants that it is the sole, true and lawful owner of the registered Marks
and Domain Names listed in Annex H hereto for such Assignor and that said listed
Marks and Domain Names include all United States Marks and applications for
United States Marks registered in the United States Patent and Trademark Office
and all Domain Names that such Assignor owns or, except as described on Annex H,
uses in connection with its business as of the date hereof (and, in the case of
any Pulitzer Assignor, except as set forth on Annex H none of such Marks has
been licensed to any third party except in the ordinary course of publishing
newspapers and related products). Each Assignor represents and warrants that it
owns, is licensed to use or otherwise has the right to use, all material Marks
and material Domain Names

 

17



--------------------------------------------------------------------------------

that it uses. Each Assignor further warrants that it has received no third party
claim that any aspect of such Assignor’s present or contemplated business
operations infringes or will infringe any Mark of any other Person, and has no
knowledge of any threat of any such claim (including “cease and desist”
letters), in each case, other than as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Assignor represents and warrants that (i) the United States registered Marks
listed in Annex H hereto are valid, subsisting, have not been canceled and that
such Assignor is not aware of any third-party claim that any of said
registrations is invalid or unenforceable, and is not aware that there is any
reason that any of said applications for United States Marks will not mature
into registrations, except to the extent the same, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (ii) it does not own or use in connection with its business any material
registered Marks other than the United States Marks listed on Annex H hereto.
Subject to the applicable Intercreditor Agreements, each Assignor hereby grants
to the Collateral Agent an absolute power of attorney to sign, upon the
occurrence and during the continuance of an Event of Default, any document which
may be required by the United States Patent and Trademark Office, domain name
registrar or similar registrar in order to effect an absolute assignment of all
right, title and interest in each Mark and/or Domain Name, and record the same.

Section 5.2 Licenses and Assignments. Except as otherwise permitted by the Notes
Documents, each Assignor hereby agrees not to divest itself of or grant any
license (other than any licenses granted in the ordinary course of business) to
any right under any Mark or Domain Name material to the operation of its
business absent prior written approval of the Collateral Agent.

Section 5.3 Infringements. Each Assignor agrees, promptly upon learning of any
infringement, dilution or other violation of any Mark owned by such Assignor, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party. Each Assignor further agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing any Mark or Domain Name in any manner that could reasonably be
expected to have a Material Adverse Effect.

Section 5.4 Preservation of Marks. Each Assignor agrees to take all such actions
as are reasonably necessary to preserve its Marks as trademarks or service marks
under the laws of the United States (other than any such Marks which are no
longer used or useful in its business or operations and except as otherwise
permitted by the Indenture).

Section 5.5 Maintenance of Registration. Each Assignor shall, at its own
expense, diligently process all documents reasonably required to maintain all
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office
and any applicable domain name registrar for all of its registered Marks and/or
Domain Names that are material to the operation of its business, and

 

18



--------------------------------------------------------------------------------

shall pay all fees and disbursements in connection therewith and shall not
abandon any such filing of affidavit of use or any such application of renewal
prior to the exhaustion of all administrative and judicial remedies (other than
with respect to registrations and applications deemed by such Assignor in its
reasonable business judgment to be no longer prudent to pursue).

Section 5.6 Future Registered Marks and Domain Names. If any Mark registration
is issued hereafter to any Assignor as a result of any application now or
hereafter pending before the United States Patent and Trademark Office or any
Domain Name is registered by Assignor, within 45 days (or such later date as the
Collateral Agent may agree in its discretion) of receipt of such certificate or
similar indicia of ownership, such Assignor shall deliver to the Collateral
Agent a copy of such registration certificate or similar indicia of ownership,
and a grant of a security interest in such Mark and/or Domain Name, to the
Collateral Agent and at the expense of such Assignor, confirming the grant of a
security interest in such Mark and/or Domain Name to the Collateral Agent
hereunder, the form of such security to be substantially in the form of Annex K
hereto.

Section 5.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, subject to the applicable Intercreditor Agreements and the
Indenture, by written notice to the relevant Assignor, take any or all of the
following actions: (i) declare the entire right, title and interest of such
Assignor in and to each of the Marks and Domain Names, together with all rights
and rights of protection to the same, vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such rights, title and interest
shall immediately vest, in the Collateral Agent for the benefit of the Secured
Creditors, and the Collateral Agent shall be entitled to exercise the power of
attorney referred to in Section 1.3 hereof to execute, cause to be acknowledged
and notarized and record said absolute assignment with the applicable agency or
registrar; (ii) take and use or sell the Marks or Domain Names and the goodwill
of such Assignor’s business symbolized by the Marks or Domain Names and the
right to carry on the business and use the assets of such Assignor in connection
with which the Marks or Domain Names have been used; and (iii) direct such
Assignor to refrain, in which event such Assignor shall refrain, from using the
Marks or Domain Names in any manner whatsoever, directly or indirectly, and such
Assignor shall execute such further documents that the Collateral Agent may
reasonably request to further confirm this and to transfer ownership of the
Marks or Domain Names and registrations and any pending applications in the
United States Patent and Trademark Office or applicable domain name registrar to
the Collateral Agent.

ARTICLE VI

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

Section 6.1 Additional Representations and Warranties. Each Assignor represents
and warrants that it is the true and lawful owner of all rights in (i) all
material Trade Secret Rights, (ii) the Patents listed in Annex I hereto for such
Assignor and that said Patents include all the United States Patents that such
Assignor owns as of the date hereof, and, in the case of any Pulitzer Assignor,
except as set forth on Annex I none of such Patents has been licensed to any
third party except in the ordinary course of publishing newspapers and related
products, and (iii) the registered Copyrights listed on Annex J hereto for such
Assignor and that, except as described on Annex J hereto, said Copyrights are
all the United States Copyrights

 

19



--------------------------------------------------------------------------------

registered with the United States Copyright Office and applications to United
States Copyrights that such Assignor owns as of the date hereof, and, in the
case of any Pulitzer Assignor, except as set forth on Annex J none of such
Copyrights has been licensed to any third party except in the ordinary course of
publishing newspapers and related products. Each Assignor further warrants that
it has received no third party claim that any aspect of such Assignor’s present
or contemplated business operations infringes or will infringe any Patent or
Copyright of any other Person or that such Assignor has misappropriated any
Trade Secret or proprietary information, and has no knowledge of any threat of
any such claim (including “cease and desist” letters and invitations to take a
patent license), in each case, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Subject to the
applicable Intercreditor Agreements, each Assignor hereby grants to the
Collateral Agent an absolute power of attorney to sign, upon the occurrence and
during the continuance of any Event of Default, any document which may be
required by the United States Patent and Trademark Office or the United States
Copyright Office in order to effect an absolute assignment of all right, title
and interest in each Patent or Copyright, and to record the same.

Section 6.2 Licenses and Assignments. Except as otherwise permitted by the Notes
Documents, each Assignor hereby agrees not to divest itself of or grant any
license (other than any licenses granted in the ordinary course of business) to
any right under any Patent or Copyright material to the operation of its
business absent prior written approval of the Collateral Agent acting at the
direction of the Required Secured Creditors.

Section 6.3 Infringements. Each Assignor agrees, promptly upon learning of any
infringement, misappropriation or other violation of any Patent, Copyright or
Trade Secret owned by such Assignor, to furnish the Collateral Agent in writing
with all pertinent information available to such Assignor with respect to any
infringement, contributing infringement or active inducement to infringe or
other violation of such Assignor’s rights in any Patent or Copyright or to any
claim that the practice of any Patent or use of any Copyright violates any
property right of a third party, or with respect to any misappropriation of any
Trade Secret Right or any claim that practice of any Trade Secret Right violates
any property right of a third party, in each case, in any manner which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor further agrees, absent direction of the
Collateral Agent to the contrary, to diligently prosecute, in accordance with
its reasonable business judgment, any Person infringing any Patent or Copyright
or any Person misappropriating any Trade Secret Right, in each case to the
extent that such infringement or misappropriation, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 6.4 Maintenance of Patents or Copyrights. At its own expense, each
Assignor shall make timely payment of all fees required to prosecute and
maintain in force its rights under each Patent or Copyright material to the
operation of its business, absent prior written consent of the Collateral Agent
(other than with respect to Patents and Copyrights, or applications therefor,
deemed by such Assignor in its reasonable business judgment to be no longer
prudent to maintain and except as otherwise permitted by the Indenture).

Section 6.5 Prosecution of Patent or Copyright Applications. At its own expense,
each Assignor shall diligently prosecute all material applications for
(i) United States Patents listed in Annex I hereto and (ii) Copyrights listed on
Annex J hereto, in each case for

 

20



--------------------------------------------------------------------------------

such Assignor and shall not abandon any such application prior to exhaustion of
all administrative and judicial remedies (other than applications that are
deemed by such Assignor in its reasonable business judgment to no longer be
necessary in the conduct of the Assignor’s business), except as may be agreed to
by the collateral agents under the Pari Passu Credit Facility and in respect of
the Revolving Credit Facility, in each case to the extent then extant, or with
written consent of the Collateral Agent acting at the direction of the Required
Secured Creditors.

Section 6.6 Other Patents and Copyrights. Within 45 days (or such later date as
the Collateral Agent may agree in its discretion) of the acquisition or issuance
of a United States Patent or of filing of an application for a United States
Patent, and within 30 days (or such later date as the Collateral Agent may agree
in its discretion) of registration of a Copyright or of filing of an application
for a Copyright, the relevant Assignor shall deliver to the Collateral Agent a
copy of said Copyright or Patent, or certificate or registration of, or
application therefor, as the case may be, with a grant of a security interest as
to such Patent or Copyright, as the case may be, to the Collateral Agent and at
the expense of such Assignor, confirming the grant of a security interest, the
form of such grant of a security interest to be substantially in the form of
Annex L or M hereto, as appropriate or in such other customary or necessary form
to properly perfect such security interest.

Section 6.7 Remedies. If an Event of Default shall occur and be continuing,
subject to the applicable Intercreditor Agreements and the Indenture, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title, and interest
of such Assignor in each of the Patents and Copyrights vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such right,
title, and interest shall immediately vest in the Collateral Agent for the
benefit of the Secured Creditors, in which case the Collateral Agent shall be
entitled to exercise the power of attorney referred to in Section 1.3 hereof to
execute, cause to be acknowledged and notarized and to record said absolute
assignment with the applicable agency; (ii) take and practice or sell the
Patents and Copyrights; and (iii) direct such Assignor to refrain, in which
event such Assignor shall refrain, from practicing the Patents and using the
Copyrights directly or indirectly, and such Assignor shall execute such further
documents as the Collateral Agent may reasonably request further to confirm this
and to transfer ownership of the Patents and Copyrights to the Collateral Agent
for the benefit of the Secured Creditors.

ARTICLE VII

PROVISIONS CONCERNING ALL COLLATERAL

Section 7.1 Protection of Collateral Agent’s Security. Except as otherwise
permitted by the Notes Documents, each Assignor will do nothing to impair, in
any material respect, the rights of the Collateral Agent in the Collateral. Each
Assignor will at all times maintain insurance, at such Assignor’s own expense to
the extent and in the manner provided in the Notes Documents. Except to the
extent otherwise permitted to be retained by such Assignor or applied by such
Assignor pursuant to the terms of the Notes Documents, the Collateral Agent
shall, at the time any proceeds of such insurance are distributed to the Secured
Creditors, apply such proceeds in accordance with Section 8.4 hereof. Each
Assignor assumes all liability and responsibility in connection with the
Collateral acquired by it and the liability of such Assignor

 

21



--------------------------------------------------------------------------------

to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Assignor.

Section 7.2 Warehouse Receipts Non-Negotiable. To the extent practicable, each
Assignor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Assignor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be “negotiable” (as such term is used in Section 7-104 of the UCC as in
effect in any relevant jurisdiction or under other relevant law).

Section 7.3 Additional Information. Each Assignor will, at its own expense, from
time to time upon the reasonable request of the Collateral Agent, promptly (and
in any event within 10 days (or such later date as the Collateral Agent may
agree in its discretion) after its receipt of the respective request) furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
requested by the Collateral Agent, and the estimated value and location of such
Collateral). Without limiting the foregoing, each Assignor agrees that it shall
promptly (and in any event within 20 days (or such later date as the Collateral
Agent may agree in its discretion) after its receipt of the respective request)
furnish to the Collateral Agent such updated Annexes hereto as may from time to
time be reasonably requested by the Collateral Agent.

Section 7.4 Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, confirmatory assignments, conveyances, financing statements, transfer
endorsements, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Collateral Agent
deems reasonably appropriate or advisable to perfect, preserve or protect its
security interest in the Collateral consistent with the provisions of this
Agreement.

Section 7.5 Financing Statements. Each Assignor agrees to execute and file or
cause to be filed such financing statements as are reasonably necessary to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and the other rights and security contemplated
hereby. Each Assignor will pay any applicable filing fees, recordation taxes and
related expenses relating to its Collateral. Each Assignor hereby authorizes the
Collateral Agent to file any such financing statements without the signature of
such Assignor where permitted by law (and such authorization includes describing
the Collateral as “all assets” of such Assignor with further reference to those
assets specifically excluded from the grant of the security interest contained
in this Agreement). For the avoidance of doubt, the Collateral Agent shall have
no obligation whatsoever to file any financing statements.

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

Section 8.1 Remedies; Obtaining the Collateral Upon Default. Subject to the
terms of the applicable Intercreditor Agreements and the Indenture, each
Assignor agrees that, if any Event of Default shall have occurred and be
continuing, then and in every such case, the Collateral Agent, in addition to
any rights now or hereafter existing under applicable law and under the other
provisions of this Agreement, shall have all rights as a secured creditor under
any UCC, and such additional rights and remedies to which a secured creditor is
entitled under the laws in effect in all relevant jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 8.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 9.2 hereof; and

 

23



--------------------------------------------------------------------------------

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Intellectual Property included in the Collateral for such term and on such
conditions and in such manner as the Collateral Agent shall in its sole judgment
determine;

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 8.4;

(viii) accelerate any Note which may be accelerated in accordance with its
terms, and take any other lawful action to collect upon any Note (including,
without limitation, to make any demand for payment thereon);

(ix) transfer all or any part of the Collateral into the Collateral Agent’s name
or the name of its nominee or nominees;

(x) vote (and exercise all rights and powers in respect of voting) all or any
part of the Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Assignor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Assignor,
with full power of substation to do so); and

(xi) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC;

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Collateral Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent and that no other Secured Creditor shall have any right individually to
seek to enforce or to enforce this Agreement or to realize upon the security to
be granted hereby, it being understood and agreed that such rights and remedies
may be exercised by the Collateral Agent for the benefit of the Secured
Creditors upon the terms of this Agreement and the other Collateral Documents
and the Indenture.

Section 8.2 Remedies; Disposition of the Collateral. If any Event of Default
shall have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 8.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of the Collateral may be sold,

 

24



--------------------------------------------------------------------------------

leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Assignor which the Collateral Agent shall determine to be
commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 8.2 without accountability to the relevant
Assignor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Assignor as hereinabove specified, the
Collateral Agent need give such Assignor only such notice of disposition as
shall be required by such applicable law. Each Assignor agrees to do or cause to
be done all such other acts and things as may be reasonably necessary to make
such disposition or dispositions of all or any portion of the Collateral valid
and binding and in compliance with any and all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.

Section 8.3 Waiver of Claims. Except as otherwise provided in this Agreement,
EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION
OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Assignor hereby further waives, to the extent
permitted by law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

 

25



--------------------------------------------------------------------------------

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

Section 8.4 Application of Proceeds. (a) Subject to the terms of the applicable
Intercreditor Agreements and the Indenture, all monies collected by the
Collateral Agent (or, to the extent any Mortgage or any other Collateral
Document requires proceeds of collateral under such other Collateral Document to
be applied in accordance with the provisions of this Agreement, the Collateral
Agent or other agent under such other Collateral Document) upon any sale or
other disposition of the Collateral, together with all other monies received by
the Collateral Agent hereunder, shall be applied as provided in the applicable
Intercreditor Agreements.

(b) All payments required to be made hereunder shall be made to the Collateral
Agent for the account of the Secured Creditors.

(c) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

Section 8.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Notes Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

Section 8.6 Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the

 

26



--------------------------------------------------------------------------------

Obligations shall be restored to their former positions and rights hereunder
with respect to the Collateral subject to the security interest created under
this Agreement, and all rights, remedies and powers of the Collateral Agent
shall continue as if no such proceeding had been instituted.

ARTICLE IX

INDEMNITY

Section 9.1 Indemnity. (a) Each Assignor jointly and severally agrees to
indemnify, reimburse and hold the Collateral Agent, each other Secured Creditor
and their respective successors, assigns, employees, affiliates and agents
(hereinafter in this Section 9.1 referred to individually as “Indemnitee”, and
collectively as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all costs, fees, expenses or disbursements (including
reasonable attorneys’ fees and expenses) (for the purposes of this Section 9.1
the foregoing are collectively called “expenses”) of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Agreement, any other Notes Documents or any
other document executed in connection herewith or therewith or in any other way
connected with the administration of the transactions contemplated hereby or
thereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition or use of the Collateral by any Assignor or any of their respective
Affiliates (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit by any Assignor or any of their respective Affiliates,
any tort (including, without limitation, claims arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnitee), or property damage) arising from any of
the foregoing, or contract claim arising from any of the foregoing; provided
that no Indemnitee shall be indemnified pursuant to this Section 9.1(a) for
losses, damages or liabilities to the extent caused by the gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Each Assignor agrees that
upon written notice by any Indemnitee of the assertion of such a liability,
obligation, damage, injury, penalty, claim, demand, action, suit or judgment,
the relevant Assignor shall assume full responsibility for the defense thereof;
provided however, that failure to provide written notice shall not relieve
Assignors of any obligation to provide indemnity. Each Indemnitee agrees to use
its best efforts to promptly notify the relevant Assignor of any such assertion
of which such Indemnitee has knowledge.

(b) Without limiting the application of Section 9.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the

 

27



--------------------------------------------------------------------------------

Collateral and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.

(c) Without limiting the application of Section 9.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Notes
Document or in any writing contemplated by or made or delivered pursuant to or
in connection with this Agreement or any other Notes Document.

(d) If and to the extent that the obligations of any Assignor under this
Section 9.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

Section 9.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Assignor contained in this Article IX shall
continue in full force and effect notwithstanding the full payment of all of the
other Obligations and the occurrence of the Termination Date.

ARTICLE X

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts

 

28



--------------------------------------------------------------------------------

and (iii) any and all other rights, interests and claims now existing or in the
future arising in connection with any or all Contracts.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any licensing agreements and
any partnership agreements, joint venture agreements and limited liability
company agreements).

“Copyrights” shall mean any United States or foreign copyright or copyrighted
work now or hereafter owned by any Assignor, including any registrations of any
copyrights in the United States Copyright Office or any foreign equivalent
office, as well as any application for a copyright registration now or hereafter
made with the United States Copyright Office or any foreign equivalent office by
any Assignor.

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Indenture and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Excluded Accounts” shall mean the deposit, securities and commodities accounts
(a) which are used for the purpose of making payroll and withholding tax
payments related thereto and other employee wage, fee and benefit payments and
accrued and unpaid employee compensation (including salaries, wages, benefits
and expense reimbursements), (b) which are used for paying taxes, including
sales taxes, (c) which are used as escrow accounts or as fiduciary or trust
accounts or (d) which, individually or in the aggregate, have an average daily
balance for any fiscal month of less than $3.0 million.

“Excluded Capital Stock” shall mean, (a) in the case of any pledge of Capital
Stock of any Foreign Subsidiary or any FSHCO, any Capital Stock that is voting
Capital Stock of such Subsidiary in excess of 65% of the outstanding voting
Capital Stock, (b) the Capital Stock of any Subsidiary of a Foreign Subsidiary,
(c) in the case of Capital Stock in any partnership, joint venture or Subsidiary
that is not a Wholly Owned Subsidiary, any Capital Stock of such Person to the
extent any organizational document or contractual obligation prohibits, or would
be breached by, such a pledge, (d) any Capital Stock the pledge of which would
require the consent, approval, license or authorization of any governmental
authority or is otherwise not permitted by applicable law, (e) any Capital Stock
that constitutes margin stock, and (f) any Capital Stock in (i) any captive
insurance Subsidiary, (ii) Lee Foundation and any other not-for-profit
Subsidiary, (iii) any Subsidiary that is a special purpose vehicle for
securitization financings and (iv) any Unrestricted Subsidiary.

“Excluded Property” shall mean all ownership interests in (a) (i) Lee
Enterprises, Incorporated Retirement Account Plan and related trust, (ii) Lee
Enterprises, Incorporated Outside Directors Deferral Plan (effective January 1,
2005), (iii) Lee Enterprises, Incorporated Supplementary Benefit Plan and Trust
for Non-Qualified Deferred Compensation Benefit Plans

 

29



--------------------------------------------------------------------------------

of Lee Enterprises (dated January 1, 2006), (iv) Lee Enterprises, Incorporated
1977 Employee Stock Purchase Plan (amended May 17, 2008), (v) Lee Enterprises,
Incorporated Supplemental Employee Stock Purchase Plan (amended February 20,
2007) and (vi) any other present or future retirement plan, deferred
compensation plan, equity incentive plan, employee stock option plan, employee
stock ownership plan or other benefit or compensation plan and any related
trusts (each as amended modified, restated and/or supplemented from time to
time), in each case so long as such plans are solely for the benefit of
officers, directors, consultants and/or employees of the Issuer or any
Subsidiary of the Issuer or any of their respective assigns, estates, heirs,
family members, spouses, former spouses domestic partners or former domestic
partners, (b) any Capital Stock held by the Issuer or any Subsidiary in MNI or
Capital Times (each a “Specified Entity”) so long as, in each case as to any
Specified Entity, such Specified Entity is not a Subsidiary of the Issuer,
(c) Excluded Capital Stock, (d) Excluded Accounts, (e) motor vehicles and other
assets subject to certificates of title, letter of credit rights (except to the
extent perfection can be accomplished through the filing of UCC-1 financing
statements), and commercial tort claims with a value of less than $500,000.00,
(f) assets to the extent the pledge of which, or the granting a security
interest in, are prohibited by applicable law, rule or regulation (including the
requirement to obtain consent of any governmental authority) and all assets of
Lee Foundation, (g) any lease, license or other agreement or any property or
assets subject to a purchase money security interest (or the Lien thereon) or
similar arrangement to the extent that a grant of a security interest therein
(or the Lien thereon), or pledge thereof, would violate or invalidate such
lease, license or agreement or purchase money security interest or similar
arrangement or give rise to a right of termination, right of first refusal,
right of first offer or other purchase right in favor of, or require the consent
of, any other party after giving effect to the applicable anti-assignment
provisions of the New York UCC, other than the proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the New York UCC
notwithstanding such prohibition, (h) property and assets as to which the cost
or burden of obtaining such a security interest (or Lien) or pledge or
perfection thereof are excessive in relation to the benefit of the holders of
the security to be afforded thereby, as determined in Good Faith by the Company;
provided that such property or assets are not pledged as security in favor of
any obligations under any Debt Facility, (i) any governmental licenses or state
or local franchises, charters and authorizations, to the extent security
interests in, or pledges of, such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the New York UCC, (j) any leasehold
real property, (k) any Excluded TNI Assets, and (l) with respect to any
“intent-to-use” application for any trademark or service mark registration filed
in the United States Patent and Trademark Office pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, the security interest of the Collateral Agent
shall not attach to the extent the inclusion in the Collateral would violate
such section, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of said Act has been filed.

“Excluded TNI Assets” shall mean all real and personal property of STAR
Publishing Company (or any successor thereto) which is leased to, or used in the
operations or business of, TNI Partners and all proceeds of any of the
foregoing. For the avoidance of doubt, “Excluded TNI Assets” shall not include
any equity interests in TNI Partners.

“First Priority Representative” shall have the meaning given to such term in the
Pulitzer Junior Intercreditor Agreement.

 

30



--------------------------------------------------------------------------------

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock.”

“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Capital Stock in one or more direct or indirect Foreign Subsidiaries that
are “controlled foreign corporations” within the meaning of Section 957 of the
the Internal Revenue Code of 1986, as amended.

“Indemnitee” shall have the meaning provided in Section 9.1(a) of this
Agreement.

“Indenture” shall have the meaning provided in the recitals of this Agreement.

“Instrument” shall have the meaning provided in Article 9 of the New York UCC.

“Intellectual Property” shall mean all worldwide intellectual property and
proprietary rights, including Copyrights, Domain Names, Marks, Patents, Software
and Trade Secrets.

“Intercreditor Agreement” shall mean any intercreditor agreement, subordination
agreement or similar intercreditor arrangement with respect to which the
Collateral Agent is a party, whether or not entered into as of the date hereof
or after the date hereof, including but not limited to the Lee Pari Passu
Intercreditor Agreement, the Lee Junior Intercreditor Agreement, the Pulitzer
Junior Intercreditor Agreement and the Pulitzer Pari Intercreditor Agreement.

“Investment Property” shall mean, collectively, all (i) “investment property” as
such term is defined in Section 9-102(a)(49) of the New York UCC, and whether or
not constituting “investment property” as so defined, all Pledged Stock.

“Issuer” shall have the meaning provided in the recitals of this Agreement.

“Joint Venture Investment Property” shall mean all Limited Liability Company
Interests, Partnership Interests and Stock.

“Limited Liability Company Interest” shall mean the entire limited liability
company membership interest at any time owned by any Assignor in any limited
liability company.

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks, trade names, corporate names, logos and other indicia of source
or origin, including trademark rights in Domain Names, now held or hereafter
acquired by any Assignor, including any registration or application for
registration of any of the foregoing now held or hereafter acquired by any
Assignor, which are registered or filed in the United States Patent and
Trademark Office or the equivalent thereof in any state of the United States or
any equivalent foreign office or agency, as well as any unregistered trademarks
and service marks used by an

 

31



--------------------------------------------------------------------------------

Assignor and any trade dress including logos, designs, fictitious business names
and other business identifiers used by any Assignor, together with the right to
all renewals of the foregoing, the goodwill of the business of such Assignor
symbolized by the foregoing and all causes of action arising prior to or after
the date hereof for infringement of any of the foregoing or unfair competition
regarding the same.

“New York UCC” shall mean the UCC in the State of New York, as in effect from
time to time.

“Notes” shall mean (x) all intercompany notes at any time issued to each
Assignor and (y) all other promissory notes from time to time issued to, or held
by, each Assignor.

“Notes Documents” shall mean this Agreement, the other Collateral Documents, the
Indenture, the Intercreditor Agreements and all other instruments, agreements
and documents executed and delivered with respect to each of the foregoing, as
the same may be amended, modified or supplemented from time to time in
accordance with the terms thereof.

“Obligations” shall mean and include, as to any Assignor, the full and prompt
payment when due (whether at stated maturity, by acceleration or otherwise) of
all obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or
not a claim for post-petition or unmatured interest is allowed in any such
proceeding), fees, costs and indemnities) of such Assignor to the Secured
Creditors, whether now existing or hereafter incurred under, arising out of, or
in connection with, the Indenture and each other Notes Document to which such
Assignor is a party (including, without limitation, in the event such Assignor
is a Subsidiary Guarantor, all such obligations, liabilities and indebtedness of
such Assignor under the Subsidiary Guarantee) and the due performance and
compliance by such Assignor with all of the terms, conditions and agreements
contained in each such Notes Document; it being acknowledged and agreed that the
“Obligations” shall include the issuance of any notes under the Indenture and
any obligations, liabilities and indebtedness in connection therewith, whether
such notes are outstanding on the date of this Agreement or issued from time to
time after the date of this Agreement.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Assignor in any general
partnership or limited partnership.

“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisionals, continuations
(including, but not limited to, continuations-in-parts), reissues,
reexaminations and improvements thereof, as well as any application for a patent
now or hereafter made by any Assignor, together with all causes of action
arising prior to or after the date hereof for infringement of any of the
foregoing.

 

32



--------------------------------------------------------------------------------

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Pledged Collateral” shall mean the Pledged Stock and Notes.

“Pledged Stock” shall mean with respect to each Assignor, (i) all Stock owned or
held by such Assignor from time to time and all options and warrants owned or
held by such Assignor from time to time and all options and warrants owned by
such Assignor from time to time to purchase Stock; (ii) all Limited Liability
Company Interests and all Partnership Interests (collectively, “Pledged
Interests”) owned by such Assignor from time to time and all of its right, title
and interest in each limited liability company and partnership to which each
such Pledged Interest relates, respectively, whether now existing or hereafter
acquired, including, without limitation, to the fullest extent permitted under
the terms and provisions of the documents and agreements governing such Pledged
Interests and applicable law; (a) all its capital therein and its interest in
all profits, income, surpluses, losses, limited liability company assets,
partnership assets and other distributions to which such Assignor shall at any
time be entitled in respect of such Pledged Interests; (b) all other payments
due or to become due to such Assignor in respect of Pledged Interests, whether
under any limited liability company or partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(c) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company,
operating or partnership agreement, or at law or otherwise in respect of such
Pledged Interests; (d) all present and future claims, if any, of such Assignor
against any such limited liability company or partnership for monies loaned or
advanced, for services rendered or otherwise; (e) all of such Assignor’s rights
under any limited liability company, operating or partnership agreement, or at
law to exercise and enforce every right, power, remedy, authority, option and
privilege of such Assignor relating to such Pledged Interests, including any
power to terminate, cancel or modify any such limited liability company,
operating or partnership agreement, to execute any instruments and to take any
and all other action on behalf of and in the name of any of such Assignor in
respect of such Pledged Interests and any such limited liability company or
partnership, to make determinations, to exercise any election (including, but
not limited to, election of remedies) or option or to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce, collect or receipt for any of the
foregoing or for any limited liability company or partnership asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and (iii) all other
property hereafter delivered in substitution for or in addition to any of the
foregoing, all certificates and instruments representing or evidencing such
other property and all cash, securities, interest, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all thereof.

“Pulitzer Assignor” shall mean any Assignor that is a Pulitzer Entity.

“Required Secured Creditors” shall mean, with respect to any act of the
Collateral Agent under the Notes Documents, Holders of the percentage of the
principal amount of the outstanding notes under the Indenture whose consent,
approval or instruction is necessary with respect to such act, in accordance
with the Indenture.

 

33



--------------------------------------------------------------------------------

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Software” shall mean all right, title or interest in and to software, code,
applications, websites, systems databases and all software licensing rights now
held or hereafter acquired by any Assignor.

“Specified Entity” shall have the meaning provided in the definition of
“Excluded Property” contained herein.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of stock owned
by any Assignor of any Domestic Corporation and (y) with respect to corporations
not Domestic Corporations (each, a “Foreign Corporation”), all of the issued and
outstanding shares of capital stock owned at any time by any Assignor of any
Foreign Corporation that is a Subsidiary of such Assignor.

“Termination Date” shall have the meaning provided in Section 11.8(a) of this
Agreement.

“Trade Secrets” shall mean any trade secrets, confidential information,
production procedures, all writing, plans, specifications and schematics,
engineering drawings, customer lists, goodwill, other know-how and all data of
any kind or nature, regardless of the medium of recording, relating to the
design manufacture, assembly, installation, use, operation, marketing, sale
and/or servicing of any products or business of an Assignor worldwide whether or
not in a written, tangible or physical medium.

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Notices. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, facsimile, electronic mail or
overnight courier service and all such notices and communications shall, when
sent by mail, facsimile, electronic mail or courier, be effective when deposited
in the mail, sent by facsimile or electronic mail or delivered to the overnight
courier, as the case may be, except that notices and communications to the
Collateral Agent or any Assignor shall not be effective until received by the
Collateral Agent or such Assignor, as the case may be. All notices and other
communications shall be in writing and addressed as follows:

(a)     if to any Assignor, c/o:

 

34



--------------------------------------------------------------------------------

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile No.: (563) 327-2600

Email: carl.schmidt@lee.net

With a copy to:

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

Facsimile No.: 563-324-1616

Email: dwaterman@l-wlaw.com

(b)     if to the Collateral Agent, at:

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

USA

Attention: Corporate Team, Lee Enterprises, Incorporated

Facsimile No.: (732) 578-4635

With a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One – 6th Floor

MSJCY03-0699

Jersey City, NJ 07311-3901

USA

Attn: Corporates Team, Lee Enterprises, Incorporated

Facsimile: (732) 578-4635

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

Section 11.2 Waiver; Amendment. Except as provided in Sections 11.8 and 11.12
hereof, none of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Assignor

 

35



--------------------------------------------------------------------------------

directly affected thereby (it being understood that the addition or release of
any Assignor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Assignor other than the Assignor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors if required by the Indenture).

Section 11.3 Obligations Absolute. The obligations of each Assignor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of such Assignor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement or any other Notes Document; or
(c) any amendment to or modification of any Notes Document or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.

Section 11.4 Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 11.8
hereof, (ii) be binding upon each Assignor, its successors and assigns;
provided, however, that no Assignor shall assign any of its rights or
obligations hereunder without the prior written consent of the Collateral Agent
(with the prior written consent of the Required Secured Creditors), and
(iii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent, the other Secured Creditors
and their respective successors, transferees and assigns. All agreements,
statements, representations and warranties made by each Assignor herein or in
any certificate or other instrument delivered by such Assignor or on its behalf
under this Agreement shall be considered to have been relied upon by the Secured
Creditors and shall survive the execution and delivery of this Agreement and the
other Notes Documents regardless of any investigation made by the Secured
Creditors or on their behalf.

Section 11.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

Section 11.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER NOTES DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER NOTES DOCUMENT

 

36



--------------------------------------------------------------------------------

BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS JURISDICTION
OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION
9.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH
ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER NOTES DOCUMENT THAT SUCH
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED
CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER
JURISDICTION.

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
NOTES DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER NOTES DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 11.7 Assignor’s Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Assignor shall remain
liable to perform all of the obligations, if any, assumed by it with respect to
the Collateral and the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.

Section 11.8 Termination; Release. (a) After the Termination Date, this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation in Section 9.1 hereof, shall survive such
termination) and the Collateral Agent, at the written request and expense of the
respective Assignor, will promptly execute and deliver to such Assignor a proper
instrument or instruments prepared by such Assignor (after which such Assignor
may prepare and file UCC termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as

 

37



--------------------------------------------------------------------------------

may be in the possession of the Collateral Agent and as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement. As used in
this Agreement, “Termination Date” shall mean the date upon which all the
Obligations under the Indenture have been paid in full in cash and the Indenture
has been discharged in accordance with its terms.

(b) In the event that any part of the Collateral is (w) sold, transferred or
otherwise disposed of (to a Person other than the Issuer or a Subsidiary
Guarantor) in a transaction not prohibited by the Notes Documents at the time of
such sale, transfer or disposition, (x) is owned or at any time acquired by a
Subsidiary Guarantor that has been released from its Subsidiary Guarantee
pursuant to the Notes Documents (including in connection with the designation of
such Subsidiary Guarantor as an Unrestricted Subsidiary), (y) released (and/or
the Lien on such Collateral is released) pursuant to Section 11.3(a) of the
Indenture or (z) released at the direction of the Required Secured Creditors in
accordance with the Notes Documents, the security interest created hereby with
respect to such part of the Collateral shall automatically be released and the
Collateral Agent, at the reasonable written request and expense of such
Assignor, will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith and assign,
transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold or otherwise disposed of, or released, and as may be in the
possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement. The proceeds of such sale, transfer or other
disposition shall be applied in accordance with the terms of the Indenture or
such other Notes Documents to the extent required to be so applied. Furthermore,
upon the release of any Subsidiary Guarantor from its Subsidiary Guarantee in
accordance with the provisions of the Indenture, such Assignor (and the
Collateral at such time assigned by the respective Assignor pursuant hereto)
shall be released from this Agreement.

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 11.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of such
Assignor stating that the release of the respective Collateral is permitted
pursuant to such Section 11.8(a) or (b).

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believes to be in accordance with) this
Section 11.8.

Section 11.9 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission or other electronic
transmission (including “.pdf” or “.tif” format) shall be effective as a
manually signed counterpart of this Agreement. A set of counterparts executed by
all the parties hereto shall be lodged with the Issuer and the Collateral Agent.

Section 11.10 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the

 

38



--------------------------------------------------------------------------------

extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 11.11 The Collateral Agent and the other Secured Creditors. The
Collateral Agent will hold in accordance with this Agreement (and subject to the
applicable Intercreditor Agreements) all items of the Collateral at any time
received under this Agreement. It is expressly understood and agreed that the
obligations of the Collateral Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement and in the
Indenture. The Collateral Agent shall act hereunder on the terms and conditions
set forth herein and in the Indenture.

Section 11.12 Additional Assignors. It is understood and agreed that any party
that desires to become an Assignor hereunder, or is required to execute a
counterpart of this Agreement after the date hereof pursuant to the requirements
of the Indenture or any other Notes Document, shall (i) become an Assignor
hereunder by (x) executing a counterpart hereof and delivering same to the
Collateral Agent or by executing a joinder agreement and delivering same to the
Collateral Agent, (y) delivering supplements (to the extent applicable) to
Annexes A through F, inclusive, G through J, inclusive, and N through Q,
inclusive, hereto as are necessary to cause such Annexes to be complete and
accurate with respect to such additional Assignor on such date and (z) taking
all actions as specified in this Agreement as would have been taken by such
Assignor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Collateral Agent and (ii) be
deemed to have made the representations and warranties made by the Assignors in
this Agreement; provided that any such representations and warranties that
relate to the date of this Agreement shall be deemed to relate to the date such
additional Assignor becomes an Assignor hereunder.

Section 11.13 Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the exercise of any right or remedy by the Collateral Agent hereunder
shall be subject to the provisions of the applicable Intercreditor Agreements.
In the event of any conflict between the terms of any applicable Intercreditor
Agreement and this Agreement, the terms of the applicable Intercreditor
Agreement shall govern and control.

Section 11.14 Discretionary Action. Notwithstanding anything else to the
contrary herein, whenever reference is made in this Agreement to any
discretionary action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Collateral Agent or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction, reasonable satisfaction or other exercise
of discretion, rights or remedies to be made (or not to be made) by the
Collateral Agent, it is understood that in all cases the Collateral Agent shall
be fully justified in failing or refusing to take any such action under this
Agreement if it shall not have received such written instruction, advice or
concurrence of the the Required Secured Creditors as it deems appropriate. This
provision is intended solely for the benefit of the Collateral Agent and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto.

 

39



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank; signature page follows]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED, as an Assignor By:   /s/ Carl G. Schmidt   Name:
Carl G. Schmidt  

Title:   Vice President, Chief Financial

            Officer and Treasurer

ACCUDATA, INC.

JOURNAL-STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.,

each as an Assignor

By:   /s/ C. D. Waterman III   Name: C. D. Waterman III   Title:   Secretary INN
PARTNERS, L.C., as an Assignor By ACCUDATA, INC., Managing Member By:   /s/ C.
D. Waterman III   Name: C. D. Waterman III   Title:   Secretary

Signature Page for Security Agreement Pursuant to the Indenture



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,     as Collateral Agent

By: DEUTSCHE BANK NATIONAL TRUST COMPANY By:    /s/ Robert S. Peschler   Name:
Robert S. Peschler   Title:   Vice President By:   /s/ Wanda Camacho   Name:
Wanda Camacho   Title:   Vice President

Signature Page for Security Agreement Pursuant to the Indenture



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Assignor

  

Address(es) of Chief Executive Office

Lee Enterprises, Incorporated

  

201 N. Harrison St. Ste. 600

Davenport, IA 52801

Journal-Star Printing Co.

  

926 P Street

Lincoln, NE 68501

Accudata, Inc.

  

201 N. Harrison St. Ste. 600

Davenport, IA 52801

INN Partners, L.C.

  

1510 47th Ave.

Moline, IL 61265

K. Falls Basin Publishing, Inc.

  

201 N. Harrison St. Ste. 600

Davenport, IA 52801

Lee Consolidated Holdings Co.

  

507 Main Street

Rapid City, SD 57709

Lee Publications, Inc.

  

201 N. Harrison St. Ste. 600

Davenport, IA 52801

Lee Procurement Solutions Co.

  

201 N. Harrison St. Ste. 600

Davenport, IA 52801

Sioux City Newspapers, Inc.

  

515 Pavonia Street

Sioux City, IA 51102



--------------------------------------------------------------------------------

ANNEX B

[RESERVED]

 



--------------------------------------------------------------------------------

ANNEX C

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS

AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS

 

Exact Legal Name

of Each

Assignor

  

Type of
Organization (or, if
the Assignor is an
Individual, so
indicate)

  

Registered
Organization

(Yes/No)

  

Jurisdiction of
Organization

  

Assignor’s Location (for

purposes of NY

UCC § 9-307)

  

Assignor’s
Organization
Identification
Number (or, if
it has none,

so indicate)

  

Assignor’s Federal
Employer
Identification Number
(or, if it has none,

so indicate)

  

Transmitting

Utility?

(Yes/No)

Lee Enterprises, Incorporated    Corporation    Yes    Delaware   
201 N. Harrison St. Ste. 600, Davenport, IA 52801    [redacted]    [redacted]   
No Journal-Star Printing Co.    Corporation    Yes    Nebraska   
926 P Street, Lincoln, NE 68501    [redacted]    [redacted]    No Accudata, Inc.
   Corporation    Yes    Iowa    201 N. Harrison St. Ste.
600, Davenport, IA 52801    [redacted]    [redacted]    No INN Partners, L.C.   
Limited Liability Company    Yes    Iowa    1510 47th Ave., Moline, IL 61265   
[redacted]    [redacted]    No K. Falls Basin Publishing, Inc.    Corporation   
Yes    Oregon    201 N. Harrison St. Ste. 600, Davenport, IA 52801    [redacted]
   [redacted]    No Lee Consolidated Holdings Co.    Corporation    Yes    South
Dakota    507 Main Street, Rapid City, SD 57709    [redacted]    [redacted]   
No Lee Publications, Inc.    Corporation    Yes    Delaware   
201 N. Harrison St. Ste. 600, Davenport, IA 52801    [redacted]    [redacted]   
No Lee Procurement Solutions Co.    Corporation    Yes    Iowa   
201 N. Harrison St. Ste. 600, Davenport, IA 52801    [redacted]    [redacted]   
No Sioux City Newspapers, Inc.    Corporation    Yes    Iowa   
515 Pavonia Street, Sioux City, IA 51102    [redacted]    [redacted]    No



--------------------------------------------------------------------------------

ANNEX D

[RESERVED]



--------------------------------------------------------------------------------

ANNEX E

DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN

ONE YEAR PRIOR TO THE DATE OF THE SECURITY AGREEMENT

 

Name of Assignor

  

Description of any Transactions as required by

Section 3.8 of the Guarantee and Collateral

Agreement

Lee Enterprises, Incorporated    N/A Journal-Star Printing Co.    N/A Accudata,
Inc.    N/A INN Partners, L.C.    N/A K. Falls Basin Publishing, Inc.    N/A Lee
Consolidated Holdings Co.    N/A Lee Publications, Inc.    N/A Lee Procurement
Solutions Co.    N/A Sioux City Newspapers, Inc.    N/A



--------------------------------------------------------------------------------

ANNEX F

SCHEDULE OF DEPOSIT ACCOUNTS

 

Name of

Assignor

  

Description

of Deposit

Account

  

Account

Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction

of Bank

(determined

in accordance

with UCC §

9-304)

  

Excluded

Accounts

marked

with **

REDACTED



--------------------------------------------------------------------------------

ANNEX G

DESCRIPTION OF COMMERCIAL TORT CLAIMS

NONE



--------------------------------------------------------------------------------

ANNEX H

SCHEDULE OF MARKS AND APPLICATIONS;

INTERNET DOMAIN NAME REGISTRATIONS; MASTHEADS;

MOBILE/TABLET APPLICATIONS; TRADE NAMES; AND SOFTWARE

 

1. Marks and Applications:

 

  a. Federal Marks (registered with the USPTO)

 

Owner

  

Mark

   Reg. Date    Registration No.

INN Partners, L.C. d/b/a/

TownNews.com

   Ad-Owl    6/16/2009    3639360    MurlinStats    6/16/2009    3639364   
TownNews.com    6/16/2009    3639362 Lee Enterprises, Incorporated    Best
Bridal    9/16/2008    3501832    First. Best.    3/30/2010    3766801   
Journalstar.com    7/30/2002    2600249    Lincoln Journal Star    4/23/2002   
2563200    Rapid City Journal    11/29/2005    3019904    Sellitia.com   
2/2/2010    3745545    Sellitmt.com    9/1/2009    3678060    Sellitwi.com   
9/8/2009    3681720    Snoop    6/9/1992    1693756    Today’s Deal Hop On It   
7/5/2011    3988952    Wheels For You    1/7/1997    2029349 Lee Procurement
Solutions Co.    Albany Democrat-Herald    8/9/2005    2983247    Beatrice Daily
Sun    9/13/2005    2995157    Billings Gazette    10/4/2005    3003817   
Classic Images    11/30/1993    1807513



--------------------------------------------------------------------------------

   Classic Images    12/7/1999    2297511    Columbus Telegram    1/24/2006   
3049194    Corvallis Gazette-Times    1/24/2006    3049193    Films of the
Golden Age    1/27/1998    2133570    Films of the Golden Age    5/10/2011   
3957298    Fremont Tribune    11/15/2005    3015260    Globe Gazette   
1/10/2006    3040312    Hollywords    1/27/1998    2133569    Independent Record
   12/13/2005    3027216    Iowa Farmer Today    7/1/1986    1399378    La
Crosse Tribune    11/8/2005    3013050    Midwest Messenger    8/10/1999   
2269096    Missoulian    11/22/2005    3017463    Montana Magazine    5/7/1996
   1972527    Muscatine Journal    2/7/2006    3057253    Quad-City Times   
3/8/2005    2930855    Ravalli Republic    12/6/2005    3023436    Sioux City
Journal    11/1/2005    3010699    The Bismarck Tribune    12/27/2005    3034528
   The Chippewa Herald    1/24/2006    3049359    The Journal Times    3/29/2005
   2936435    The Montana Standard    5/3/2005    2946203    The Post-Star   
12/13/2005    3026856    The Southern Illinoisan    1/17/2006    3044734    The
Times and Democrat    7/12/2005    2967026    The Times-News    7/19/2005   
2970506    Tidy Rak    8/25/1998    2184916    Times-Courier    1/24/2006   
3049358    Tri-State Neighbor    2/25/1997    2040735    Winona Daily News   
1/31/2006    3053430



--------------------------------------------------------------------------------

   Winonanet    8/5/1997    2086288    Work For You    6/1/1999    2249727 Lee
Publications, Inc.    The Citizen    6/15/2004    2853531    The Ledger
Independent    6/1/2004    2847485

 

  b. Federal Applications

 

Owner

  

Mark

   Application
Filing Date    Serial No.    File Type Lee Procurement Solutions Co.   
Connect Me Local    2/19/2014    86197925    Intent to Use

 

  c. State Marks

 

Owner

  

Mark

   Registration/
Filing/Issued
Date    Jurisdiction    Registration No. Lee Enterprises, Incorporated    The
Ravalli Post (and design)    2/3/2010    Montana    T027278    The Valley Post
(and design)    2/10/2010    Montana    T027327    Jeans Day! (and design)   
5/27/1994    North Dakota    6221200    North Dakota Online    7/13/1994   
North Dakota    5263300    Turn to the Trib    1/25/2006    Wisconsin   
20065601291    Chippewa County Advertiser    9/27/2005    Wisconsin   
20055600537    Dunn County Reminder    8/24/2005    Wisconsin    20055600333   
Dunn County Shopper    9/21/2005    Wisconsin    20055600540



--------------------------------------------------------------------------------

   The Chippewa Herald    9/21/2005    Wisconsin    20055600536    The Dunn
County News    9/21/2005    Wisconsin    20055600539    Your Family Shopper   
9/21/2005    Wisconsin    20055600538    La Crosse Tribune County Amateur Golf
Championship    3/10/2004    Wisconsin    20045401846    Smart Shopper   
10/18/2011    Montana    T028518    Corvallis Gazette-Times (and design)   
5/2/2003    Oregon    36754    Mid-Valley Sunday    9/27/2001    Oregon    35405
   Casper Star-Tribune    10/27/2003    Wyoming    2003-000456833

 

2. Internet Domain Name Registrations:

Assignors may use domain names and/or be the registrant of record for domain
names that are beneficially owned by third parties that are not subject to or a
part of this Agreement and therefore those domain names are not listed in this
Annex I.

Assignors may own immaterial domain names that are not used and thus not
included in this Annex. Assignors may also have included immaterial domain names
in this Annex that are not in use. Domain names are set forth in this Annex
under the subsidiaries who are their beneficial owners; however, such domain
names may be formally registered to parties including: Lee Publications, Inc.,
Lee Procurement Solutions Co., Lee Enterprises, Lee Enterprises, Incorporated,
INN Partners L.C., or Lee Consolidated Holdings Co.

 

DOMAIN NAME

  

BENEFICIAL OWNER

agweekly.com    Ag Weekly dairymonthly.com    Ag Weekly farmtimes.com    Ag
Weekly inlivestock.com    Ag Weekly albanydemocrathearld.com    Albany
Democrat-Herald albanydemocratherald.com    Albany Democrat-Herald



--------------------------------------------------------------------------------

albanydemocrat-herald.com    Albany Democrat-Herald albany-democratherald.com   
Albany Democrat-Herald beavergameday.com    Albany Democrat-Herald
democrateherald.com    Albany Democrat-Herald democrathearld.com    Albany
Democrat-Herald democratherald.com    Albany Democrat-Herald democrat-herald.com
   Albany Democrat-Herald democratherald.xxx    Albany Democrat-Herald
democratheraldnewspaper.com    Albany Democrat-Herald democraticherald.com   
Albany Democrat-Herald dhonline.com    Albany Democrat-Herald dhwheelsforyou.com
   Albany Democrat-Herald generationsoregon.com    Albany Democrat-Herald
gtwheelsforyou.com    Albany Democrat-Herald m.democratherald.com    Albany
Democrat-Herald midvalleynow.com    Albany Democrat-Herald midvalleysunday.com
   Albany Democrat-Herald midvalleyvoice.com    Albany Democrat-Herald
mventertainer.com    Albany Democrat-Herald mvinbusiness.com    Albany
Democrat-Herald mvonline.com    Albany Democrat-Herald mvourtown.com    Albany
Democrat-Herald mvvoice.com    Albany Democrat-Herald welcometoalbany.com   
Albany Democrat-Herald welcometocorvallis.com    Albany Democrat-Herald
westernoregon.com    Albany Democrat-Herald beatricedailysun.com    Beatrice
Daily Sun beatricedailysun.xxx    Beatrice Daily Sun m.beatricedailysun.com   
Beatrice Daily Sun sunlandbridal.com    Beatrice Daily Sun sunlandpets.com   
Beatrice Daily Sun bellefourchepost.com    Belle Fourche Post and Bee
bellefourchepostandbee.com    Belle Fourche Post and Bee bfpost.com    Belle
Fourche Post and Bee postandbee.com    Belle Fourche Post and Bee 406pol.com   
Billings Gazette 406political.com    Billings Gazette 501blog.com    Billings
Gazette bakkenhelpwanted.com    Billings Gazette bcsmayfair.com    Billings
Gazette bgbids.com    Billings Gazette



--------------------------------------------------------------------------------

bigskybridemagazine.com    Billings Gazette bigskybridesmagazine.com    Billings
Gazette billinggazette.com    Billings Gazette billingsbreweries.com    Billings
Gazette billingsbrides.com    Billings Gazette billingsbusiness.com    Billings
Gazette billingsbusinesswatch.com    Billings Gazette billingsgazette.com   
Billings Gazette billingsgazette.net    Billings Gazette billingsgazette.tv   
Billings Gazette billingsgazette.xxx    Billings Gazette billingsgazzette.com   
Billings Gazette billingshomeforsale.com    Billings Gazette
billingshouseforsale.com    Billings Gazette billingsmagazine.com    Billings
Gazette billingsthriftynickel.com    Billings Gazette billingswelcomehome.com   
Billings Gazette catgrizinsider.com    Billings Gazette celebratebillings.com   
Billings Gazette electmontana.com    Billings Gazette electwyoming.com   
Billings Gazette enjoybillings.com    Billings Gazette explorebillings.com   
Billings Gazette firstfridaybillings.com    Billings Gazette
gazettemediagroup.com    Billings Gazette gazoutdoors.com    Billings Gazette
gazprepsports.com    Billings Gazette greentagsavings.com    Billings Gazette
hopontodaysdeal.com    Billings Gazette hopontodaysdeals.com    Billings Gazette
hopontotodaysdeal.com    Billings Gazette hopontotodaysdeals.com    Billings
Gazette hotbuyscoolcash.com    Billings Gazette insideyellowstone.com   
Billings Gazette insideyellowstonepark.com    Billings Gazette jobsbakken.com   
Billings Gazette lifewisemagazine.com    Billings Gazette luxury-4-less.com   
Billings Gazette m.billingsgazette.com    Billings Gazette
magiccityexperience.com    Billings Gazette magiccitymagazine.com    Billings
Gazette



--------------------------------------------------------------------------------

montanaenergyreview.com    Billings Gazette montanafires.com    Billings Gazette
montanaflyline.com    Billings Gazette montanaforum.com    Billings Gazette
montanalandmagazine.com    Billings Gazette montanawheelsforyou.com    Billings
Gazette montanawheelsforyou.net    Billings Gazette mtenergyquarterly.com   
Billings Gazette mtenergyreview.com    Billings Gazette mtpol.com    Billings
Gazette mybillingsgazette.com    Billings Gazette newsmontana.net    Billings
Gazette nick-nicco-toole.com    Billings Gazette savingsfortheseason.com   
Billings Gazette sellitmontana.com    Billings Gazette sellitmt.com    Billings
Gazette supersummersavings.com    Billings Gazette themoreshow.com    Billings
Gazette therexbillings.com    Billings Gazette todaysdealbillings.com   
Billings Gazette todaysdealhoponit.com    Billings Gazette
todaysdealsbillings.com    Billings Gazette todaysdealshoponit.com    Billings
Gazette westernbusinessnews.com    Billings Gazette winabeetle.com    Billings
Gazette winabug.com    Billings Gazette winavolkswagen.com    Billings Gazette
workbakken.com    Billings Gazette workdakotas.com    Billings Gazette
workmt.com    Billings Gazette worknd.com    Billings Gazette workndakota.com   
Billings Gazette worksdakota.com    Billings Gazette yellowstoneshopper.com   
Billings Gazette youcanvolunteer.org    Billings Gazette bismarcksportshow.com
   Bismarck Tribune bismarcktribune.com    Bismarck Tribune bismarcktribune.xxx
   Bismarck Tribune bismarcktribunesportshow.com    Bismarck Tribune
bismarktribune.com    Bismarck Tribune dakotawheels.com    Bismarck Tribune



--------------------------------------------------------------------------------

dakotawheels.net    Bismarck Tribune finderads.com    Bismarck Tribune
m.bismarcktribune.com    Bismarck Tribune ndbusinesswatch.com    Bismarck
Tribune ndbusinesswatch.net    Bismarck Tribune ndcouponsource.com    Bismarck
Tribune ndfloods.com    Bismarck Tribune ndfloods.net    Bismarck Tribune
ndhirepower.com    Bismarck Tribune ndonline.com    Bismarck Tribune
ndwheelsforyou.com    Bismarck Tribune southidahopress.com    Burley South Idaho
Press burtcountyplaindealer.com    Burt County Plaindealer casperjournal.com   
Casper Journal casperjournal.net    Casper Journal m.casperjournal.com    Casper
Journal 1wyo.com    Casper Star-Tribune 1wyo.net    Casper Star-Tribune
casperstartribune.com    Casper Star-Tribune casperstartribune.info    Casper
Star-Tribune casperstartribune.net    Casper Star-Tribune casperstartribune.org
   Casper Star-Tribune casperworks.com    Casper Star-Tribune casperworks.net   
Casper Star-Tribune casperworks.org    Casper Star-Tribune cnfr.net    Casper
Star-Tribune livewellwyoming.com    Casper Star-Tribune m.trib.com    Casper
Star-Tribune madeinwyoming.net    Casper Star-Tribune mormontrail.net    Casper
Star-Tribune mytribtown.com    Casper Star-Tribune pokes.trib.com    Casper
Star-Tribune rodeo.trib.com    Casper Star-Tribune sellitwy.com    Casper
Star-Tribune sellitwyo.com    Casper Star-Tribune sellitwyoming.com    Casper
Star-Tribune startribuneauction.com    Casper Star-Tribune trib.com    Casper
Star-Tribune tribextra.com    Casper Star-Tribune tribextra.net    Casper
Star-Tribune tribsports.com    Casper Star-Tribune



--------------------------------------------------------------------------------

walkacrosswyoming.com    Casper Star-Tribune wereadnatrona.com    Casper
Star-Tribune wyohighschool.com    Casper Star-Tribune wyomingjobquest.com   
Casper Star-Tribune wyominglandmagazine.com    Casper Star-Tribune
wyomingparadeofhomes.com    Casper Star-Tribune wyomingsports.com    Casper
Star-Tribune wyomingvarsity.com    Casper Star-Tribune wyomingwheelsforyou.com
   Casper Star-Tribune wyomingwomensexpo.com    Casper Star-Tribune wyopreps.net
   Casper Star-Tribune wyosports.com    Casper Star-Tribune wyovarsity.com   
Casper Star-Tribune wyovarsity.net    Casper Star-Tribune wyowheels.com   
Casper Star-Tribune wyowheelsforyou.com    Casper Star-Tribune wyoworks.com   
Casper Star-Tribune chadronnews.com    Chadron Record thechadronnews.com   
Chadron Record chippewa.com    Chippewa Herald chippewaherald.com    Chippewa
Herald chippewavalleybusinessreport.com    Chippewa Herald
chippewavalleymarket.com    Chippewa Herald chippewavalleynewspapers.com   
Chippewa Herald chippewavalleynewspapers.net    Chippewa Herald
lakelanddoorsllc.com    Chippewa Herald m.chippewa.com    Chippewa Herald
auburnpub.com    Citizen auburnpub.xxx    Citizen m.auburnpub.com    Citizen
classicimages.com    Classic Images columbusareachoice.com    Columbus Telegram
columbustelegram.com    Columbus Telegram columbustelegram.xxx    Columbus
Telegram m.columbustelegram.com    Columbus Telegram rgauctions.net    Columbus
Telegram thebanner-press.com    Columbus Telegraph corvallisgazettetimes.com   
Corvallis Gazette-Times gazettetimes.com    Corvallis Gazette-Times
gazettetimes.xxx    Corvallis Gazette-Times gtconnect.com    Corvallis
Gazette-Times



--------------------------------------------------------------------------------

m.gazettetimes.com    Corvallis Gazette-Times bestpracticeslowercolumbia.com   
Daily News columbiaviews.biz    Daily News columbiaviews.com    Daily News
columbiaviews.info    Daily News columbiaviews.net    Daily News hairydeals.com
   Daily News lokeco.biz    Daily News lokeco.info    Daily News lokeco.net   
Daily News lokeco.org    Daily News lokeco.us    Daily News
lowercolumbiamedia.com    Daily News m.tdn.com    Daily News mizzlemarketing.com
   Daily News mountsthelensnationalvolcanicmonument.com    Daily News
mountsthelensnationalvolcanicmonument.net    Daily News
mountsthelensvacation.com    Daily News mountsthelensvacation.net    Daily News
mtsthelensvacation.com    Daily News mtsthelensvacation.net    Daily News
mytdn.com    Daily News tdn.com    Daily News tdnhosting.com    Daily News
tdnpreps.com    Daily News visit-mountsthelens.com    Daily News
visit-mountsthelens.net    Daily News visit-mtsthelens.com    Daily News
visit-mtsthelens.net    Daily News wheelsforyoutdn.com    Daily News
dunnconnect.com    Dunn County News dunncountyshopper.com    Dunn County Shopper
elkodaily.com    Elko Daily Free Press elkodaily.xxx    Elko Daily Free Press
elkovisitor.com    Elko Daily Free Press m.elkodaily.com    Elko Daily Free
Press miningquarterly.com    Elko Daily Free Press agads.com    Farm and Ranch
Guide ag-ads.com    Farm and Ranch Guide agbuzz.com    Farm and Ranch Guide
farmandranchguide.com    Farm and Ranch Guide



--------------------------------------------------------------------------------

farmequipmentcenter.com    Farm and Ranch Guide farms4sale.com    Farm and Ranch
Guide m.farmandranchguide.com    Farm and Ranch Guide minnesotafarmguide.com   
Farm and Ranch Guide minnesotafarmguide.net    Farm and Ranch Guide
missourifarmertoday.com    Farm and Ranch Guide mobileagsource.com    Farm and
Ranch Guide brittnewstribune.com    Forest City Summit forestcitysummit.com   
Forest City Summit winnebagoshopper.com    Forest City Summit foxxyshoppers.com
   Foxxy Shopper - LaCrosse lacrossefoxxy.com    Foxxy Shopper - LaCrosse
lacrossefoxxyshopper.com    Foxxy Shopper - LaCrosse fremontareashopper.com   
Fremont Tribune fremontneb.com    Fremont Tribune fremonttribune.com    Fremont
Tribune fremonttribune.xxx    Fremont Tribune ftrib.com    Fremont Tribune
m.fremonttribune.com    Fremont Tribune burtonwood.com    Globe-Gazette/Sunday
Globe charliebrownchildcare.com    Globe-Gazette/Sunday Globe
clearlakeshoppes.com    Globe-Gazette/Sunday Globe evamarieshomeandgift.com   
Globe-Gazette/Sunday Globe firstgabrielsonagency.com    Globe-Gazette/Sunday
Globe fullertonfh.com    Globe-Gazette/Sunday Globe globegazette.com   
Globe-Gazette/Sunday Globe globegazette.net    Globe-Gazette/Sunday Globe
globegazette.xxx    Globe-Gazette/Sunday Globe goodnatures.com   
Globe-Gazette/Sunday Globe iowaauctionsonline.com    Globe-Gazette/Sunday Globe
iowafarmfresh.com    Globe-Gazette/Sunday Globe kushspaandsalon.com   
Globe-Gazette/Sunday Globe landfillnorthiowa.org    Globe-Gazette/Sunday Globe
leescampersmc.com    Globe-Gazette/Sunday Globe m.globegazette.com   
Globe-Gazette/Sunday Globe masoncity2010.org    Globe-Gazette/Sunday Globe
masoncityglobegazette.com    Globe-Gazette/Sunday Globe masoncityshopper.com   
Globe-Gazette/Sunday Globe minnesotaauctionsonline.com    Globe-Gazette/Sunday
Globe musenorris.com    Globe-Gazette/Sunday Globe niowarealty.com   
Globe-Gazette/Sunday Globe



--------------------------------------------------------------------------------

northerniowarealestate.com    Globe-Gazette/Sunday Globe northiowanews.com   
Globe-Gazette/Sunday Globe northiowarealty.net    Globe-Gazette/Sunday Globe
vvwca.com    Globe-Gazette/Sunday Globe wayoutsalvage.com   
Globe-Gazette/Sunday Globe wrightiniowa.com    Globe-Gazette/Sunday Globe
accessdecatur.com    Herald & Review decaturfood.com    Herald & Review
decaturguide.com    Herald & Review decaturguide.net    Herald & Review
decaturheraldreview.com    Herald & Review decaturlimited.com    Herald & Review
decaturwelikeithere.com    Herald & Review getoutandgolf.net    Herald & Review
heraldandreview.com    Herald & Review heraldreview.com    Herald & Review
herald-review.com    Herald & Review herald-review.xxx    Herald & Review
hrpreps.com    Herald & Review m.herald-review.com    Herald & Review myh-r.com
   Herald & Review nowdrivingonline.com    Herald & Review sellitil.com   
Herald & Review sellitil.net    Herald & Review sellitillinois.com    Herald &
Review sellitillinois.net    Herald & Review thebusiness-journal.com    Herald &
Review theprairieshopper.com    Herald & Review welikeithere.com    Herald &
Review williamstreetpress.com    Herald & Review workforyouillinois.com   
Herald & Review hotspringsstar.com    Hot Springs Star houstonconews.com   
Houston County News lacrescent.com    Houston County News adit.com   
Independent Record Technical Services dividemag.com    Independent Record
Technical Services flightmagazine.org    Independent Record Technical Services
helenahomegallery.com    Independent Record Technical Services



--------------------------------------------------------------------------------

helenahomeseller.com    Independent Record Technical Services helenair.com   
Independent Record Technical Services helenair.mobi    Independent Record
Technical Services helenair.net    Independent Record Technical Services
helenair.xxx    Independent Record Technical Services helenalifestyles.com   
Independent Record Technical Services helenatopjobs.com    Independent Record
Technical Services m.helenair.com    Independent Record Technical Services
pricklypearmt.org    Independent Record Technical Services
spectatorsguidemontana.com    Independent Record Technical Services
spectatorsguidemt.com    Independent Record Technical Services
theindependentrecord.com    Independent Record Technical Services ad-owl.com   
INN Partners, L.C. anytimeanything.com    INN Partners, L.C. anytimenews.com   
INN Partners, L.C. anytownnews.com    INN Partners, L.C. artisticdisplayads.com
   INN Partners, L.C. bigfoot-print.com    INN Partners, L.C. bloxcms.com    INN
Partners, L.C. buysellbuy.com    INN Partners, L.C. carsortrucks.com    INN
Partners, L.C. commercialpropertiesmontana.com    INN Partners, L.C.
commercialpropertiesmt.com    INN Partners, L.C. commercialpropertymontana.com
   INN Partners, L.C. commercialpropertymt.com    INN Partners, L.C.
communitypapers.com    INN Partners, L.C. cool-ads.com    INN Partners, L.C.
dotconnectmedia.com    INN Partners, L.C. flippinflies.com    INN Partners, L.C.
florencecivicclub.com    INN Partners, L.C. gritzblitz.com    INN Partners, L.C.
grumpyguy.com    INN Partners, L.C.



--------------------------------------------------------------------------------

homeforu.net    INN Partners, L.C. huskerillustrated.com    INN Partners, L.C.
imgworldwide.com    INN Partners, L.C. innsites.net    INN Partners, L.C.
innstats.net    INN Partners, L.C. inntours.net    INN Partners, L.C.
kool-ads.com    INN Partners, L.C. leeunionfree.net    INN Partners, L.C.
lonestarjobnetwork.com    INN Partners, L.C. monsterjobnetwork.com    INN
Partners, L.C. murlinstats.net    INN Partners, L.C. newspaperjobnetwork.com   
INN Partners, L.C. niyouthcenter.com    INN Partners, L.C. nostlguild.com    INN
Partners, L.C. osceolaclassifieds.com    INN Partners, L.C. ourjobnetwork.com   
INN Partners, L.C. peakmagazine.net    INN Partners, L.C.
poincianaclassifieds.com    INN Partners, L.C. qcdoc.org    INN Partners, L.C.
soonerstateclassifieds.com    INN Partners, L.C. special-sections.com    INN
Partners, L.C. theywantyourduesinstlouis.com    INN Partners, L.C.
thisisyourhome.net    INN Partners, L.C. townnews.biz    INN Partners, L.C.
townnews.com    INN Partners, L.C. townnews.usa    INN Partners, L.C.
townnews-cms.com    INN Partners, L.C. townnewsdesign.com    INN Partners, L.C.
townnews-design.com    INN Partners, L.C. townnews-mail.com    INN Partners,
L.C. townnews-redesign.com    INN Partners, L.C. townnews-staging.com    INN
Partners, L.C. townsendcommunication.com    INN Partners, L.C.
westlawnmarket.com    INN Partners, L.C. yourjobnetwork.com    INN Partners,
L.C. agonthego.com    Iowa Farmer Today combinecam.com    Iowa Farmer Today
corncam.com    Iowa Farmer Today cropblog.com    Iowa Farmer Today
cropwatchblog.com    Iowa Farmer Today dairycam.com    Iowa Farmer Today



--------------------------------------------------------------------------------

illinoisfarmertoday.com    Iowa Farmer Today indianafarmingtoday.com    Iowa
Farmer Today iowafarmer.biz    Iowa Farmer Today iowafarmer.com    Iowa Farmer
Today iowafarmer.info    Iowa Farmer Today iowafarmertoday.com    Iowa Farmer
Today iowavotersguide.com    Iowa Farmer Today m.iowafarmertoday.com    Iowa
Farmer Today marketwatchonline.com    Iowa Farmer Today midwestmarketer.com   
Iowa Farmer Today soybeancam.com    Iowa Farmer Today tractorcam.com    Iowa
Farmer Today amplifieddig.com    Journal Times animalcrackersjazz.com    Journal
Times beggiconstruction.com    Journal Times greatwheelsforyou.com    Journal
Times h-ertel.com    Journal Times jeffbraunrealtors.com    Journal Times
journaltimes.com    Journal Times journaltimes.xxx    Journal Times
journaltimesonline.com    Journal Times m.journaltimes.com    Journal Times
mallofwis.com    Journal Times margaretvcharters.com    Journal Times
myjournaltimes.com    Journal Times namiracine.org    Journal Times
preservationracine.org    Journal Times racineanimalcrackers.com    Journal
Times racinecareerfest.com    Journal Times racinecounty.com    Journal Times
racinecountybride.com    Journal Times racinecountyjobs.net    Journal Times
racinecountywheels.net    Journal Times racinedining.com    Journal Times
racinehomeexpo.com    Journal Times racinejournaltimes.com    Journal Times
racinelighthouserun.com    Journal Times racinepennysaver.com    Journal Times
racinesportszone.com    Journal Times scene262.com    Journal Times
secondpresbyterianchurch.com    Journal Times



--------------------------------------------------------------------------------

sellitkenosha.com    Journal Times sellitracine.com    Journal Times
sellitwi.com    Journal Times texreynoldstoysfortots.com    Journal Times
thejournaltimes.com    Journal Times uniongrovechamber.org    Journal Times
wisconsindiscountmortgage.com    Journal Times wrightinracine.com    Journal
Times yumacinc.com    Journal Times 7riversclassifieds.com    LaCrosse Tribune
7riversmarketplace.com    LaCrosse Tribune 7riversrentals.com    LaCrosse
Tribune chippewavalleymarketplace.com    LaCrosse Tribune couleenews.com   
LaCrosse Tribune courierlifenews.com    LaCrosse Tribune dibbydobby.com   
LaCrosse Tribune dibbydobby.net    LaCrosse Tribune ectradinpost.com    LaCrosse
Tribune getitrivervalley.com    LaCrosse Tribune holmencourier.com    LaCrosse
Tribune homeselleronline.com    LaCrosse Tribune insidepreps.com    LaCrosse
Tribune jacksoncountychronicle.com    LaCrosse Tribune lacrossenet.com   
LaCrosse Tribune lacrossetribune.com    LaCrosse Tribune lacrossetribune.net   
LaCrosse Tribune lacrossetribune.org    LaCrosse Tribune lacrossetribune.xxx   
LaCrosse Tribune lxtrb.mobi    LaCrosse Tribune m.lacrossetribune.com   
LaCrosse Tribune melrose-chronicle.com    LaCrosse Tribune
onalaskacommunitylife.com    LaCrosse Tribune onalaskalife.com    LaCrosse
Tribune rivervalleyblogs.com    LaCrosse Tribune rivervalleybusinessreport.com
   LaCrosse Tribune rivervalleynewspapers.com    LaCrosse Tribune
rivervalleyoutdoors.com    LaCrosse Tribune rivervalleyvoice.com    LaCrosse
Tribune rvbr.com    LaCrosse Tribune spartafoxxyshopper.com    LaCrosse Tribune
strayvoltage.org    LaCrosse Tribune



--------------------------------------------------------------------------------

strictly-golf.com    LaCrosse Tribune thebigbuck.net    LaCrosse Tribune
tomahjournal.com    LaCrosse Tribune tricountyfoxxy.com    LaCrosse Tribune
vernonbroadcaster.com    LaCrosse Tribune westbytimes.com    LaCrosse Tribune
wheelsforyou-online.com    LaCrosse Tribune wheelswebsite.com    LaCrosse
Tribune windn.mobi    LaCrosse Tribune winonafoxxy.com    LaCrosse Tribune
winonafoxxyshopper.com    LaCrosse Tribune wisconsinwheelsforyou.com    LaCrosse
Tribune witradingpost.com    LaCrosse Tribune witradinpost.com    LaCrosse
Tribune lawrencecountyjournal.com    Lawrence County Journal lebanon-express.com
   Lebanon Express lebanon-express.xxx    Lebanon Express m.lebanon-express.com
   Lebanon Express brackencommunity.com    Ledger Independent
flemingcommunity.com    Ledger Independent ledger-independent.com    Ledger
Independent m.maysville-online.com    Ledger Independent maysville.com    Ledger
Independent maysville-online.com    Ledger Independent maysville-online.xxx   
Ledger Independent robertsoncommunity.com    Ledger Independent
theledgerindependent.com    Ledger Independent leeagrimedia.com    Lee
Agri-Media leeagrimedia.net    Lee Agri-Media m.missourifarmertoday.com    Lee
Agri-Media 5centads.com    Lee Enterprises agrimarketplace.com    Lee
Enterprises agri-marketplace.com    Lee Enterprises baraboo.biz    Lee
Enterprises bigskyfires.com    Lee Enterprises communityforum.com    Lee
Enterprises dailydeadline.com    Lee Enterprises decatur.biz    Lee Enterprises
digitaldemocracy.com    Lee Enterprises getitcentral.com    Lee Enterprises
gregschermer.com    Lee Enterprises



--------------------------------------------------------------------------------

guild-lee.com    Lee Enterprises guild-lee.net    Lee Enterprises guild-lee.org
   Lee Enterprises hotbark.com    Lee Enterprises iowavoter.com    Lee
Enterprises lawrencecountycentennial.com    Lee Enterprises lee.net    Lee
Enterprises leeag.com    Lee Enterprises leecmstraining.com    Lee Enterprises
leeent.net    Lee Enterprises leeenterprises.biz    Lee Enterprises
leeenterprises.com    Lee Enterprises lee-eteam.com    Lee Enterprises
lee-guild.com    Lee Enterprises lee-guild.net    Lee Enterprises lee-guild.org
   Lee Enterprises lee-interactive.com    Lee Enterprises leelocal.com    Lee
Enterprises leenorthwestpublishing.com    Lee Enterprises lee-online.com    Lee
Enterprises leetemplates.com    Lee Enterprises leeunionfree.com    Lee
Enterprises lee-watch.com    Lee Enterprises lee-watch.net    Lee Enterprises
lee-watch.org    Lee Enterprises microcastapp.com    Lee Enterprises
mjonline.com    Lee Enterprises mtfires.com    Lee Enterprises muscatine.biz   
Lee Enterprises muscatinepost.com    Lee Enterprises mvtrio.com    Lee
Enterprises outdoormotors.com    Lee Enterprises riverfloodwatch.com    Lee
Enterprises shawano.biz    Lee Enterprises takemethere.net    Lee Enterprises
takemethere.org    Lee Enterprises thechoiceonline.com    Lee Enterprises
timegoggles.com    Lee Enterprises todaysvoter.com    Lee Enterprises
viraltoad.com    Lee Enterprises vocap.com    Lee Enterprises



--------------------------------------------------------------------------------

voicecapture.com    Lee Enterprises wheelforyou.com    Lee Enterprises
wheelsforyouonline.com    Lee Enterprises wiredpartners.net    Lee Enterprises
wiredpartnerswebdesign.com    Lee Enterprises wiredpartnerswebhosting.com    Lee
Enterprises workforyou.com    Lee Enterprises yourvoiceatlee.com    Lee
Enterprises lincolnexpert.com    Lincoln Journal lincolnexperts.com    Lincoln
Journal apartmentsforyou.com    Lincoln Journal Star beatriceexperts.com   
Lincoln Journal Star celebratenebraska.com    Lincoln Journal Star
discoverbeatrice.com    Lincoln Journal Star discoverfremont.com    Lincoln
Journal Star discoverlincoln.com    Lincoln Journal Star discovernebraska.com   
Lincoln Journal Star fremontexperts.com    Lincoln Journal Star
huskerexpress.com    Lincoln Journal Star huskerextra.com    Lincoln Journal
Star huskerfootball.com    Lincoln Journal Star journalstar.com    Lincoln
Journal Star journalstar.xxx    Lincoln Journal Star journalstarads.com   
Lincoln Journal Star kansaswheelsforyou.com    Lincoln Journal Star
lincolnhomesandrealestate.com    Lincoln Journal Star lincolnjobs.com    Lincoln
Journal Star lincolnjournalstar.com    Lincoln Journal Star lincolnswitch.com   
Lincoln Journal Star lmagazinelincoln.com    Lincoln Journal Star
m.journalstar.com    Lincoln Journal Star nebraskahomesandrealestate.com   
Lincoln Journal Star nebraskaspot.com    Lincoln Journal Star nebraskaspot.net
   Lincoln Journal Star nebraskawheelsforyou.com    Lincoln Journal Star
nebweb.com    Lincoln Journal Star neighborhoodextra.com    Lincoln Journal Star
oakcreekprinting.com    Lincoln Journal Star rentalsforyou.com    Lincoln
Journal Star saddleupnebraska.com    Lincoln Journal Star sellitnebraska.com   
Lincoln Journal Star



--------------------------------------------------------------------------------

starcityhealth.com    Lincoln Journal Star sunlanddiningcard.com    Lincoln
Journal Star switchlincoln.com    Lincoln Journal Star urban-motors.com   
Lincoln Journal Star wheelsforyou.com    Lincoln Journal Star
wheelsforyoukansas.com    Lincoln Journal Star wheelsforyounebraska.com   
Lincoln Journal Star workforyounebraska.com    Lincoln Journal Star
masoncitynet.com    Mason City Shopper jg-tc.com    Mattoon Journal-Gazette
jg-tc.xxx    Mattoon Journal-Gazette m.jg-tc.com    Mattoon Journal-Gazette
blackhillspress.com    Meade County Times-Tribune meadecountytimes.com    Meade
County Times-Tribune meadecountytimestribune.com    Meade County Times-Tribune
livestockmarketer.com    Midwest Messenger livestockroundup.com    Midwest
Messenger livestockroundup.net    Midwest Messenger m.midwestmessenger.com   
Midwest Messenger midwestmessenger.com    Midwest Messenger ruralvoterguide.com
   Midwest Messenger saddleupnebraska.com    Midwest Messenger
m.midwestproducer.com    Midwest Producer midwestbullseye.com    Midwest
Producer midwestproducer.com    Midwest Producer m.mininickel.com    Mini Nickel
mininickel.com    Mini Nickel iowafarmguide.com    Minnesota Farm Guide
m.minnesotafarmguide.com    Minnesota Farm Guide couponingmissoula.com   
Missoulian farranproperties.com    Missoulian m.missoulian.com    Missoulian
missoulanews.mobi    Missoulian missoulasearch.mobi    Missoulian missoulian.com
   Missoulian missoulian.net    Missoulian missoulian.us    Missoulian
missoulian.xxx    Missoulian missoulianads.com    Missoulian
missoulianentertainer.com    Missoulian missouliannews.mobi    Missoulian



--------------------------------------------------------------------------------

missoulien.com    Missoulian montanaautofinder.com    Missoulian
montanahomeseller.com    Missoulian montanamessenger.com    Missoulian
movingtobillings.com    Missoulian movingtobillings.net    Missoulian
movingtobillings.org    Missoulian movingtobozeman.com    Missoulian
movingtobozeman.net    Missoulian movingtobozeman.org    Missoulian
movingtobutte.com    Missoulian movingtobutte.net    Missoulian
movingtobutte.org    Missoulian movingtogreatfalls.com    Missoulian
movingtogreatfalls.net    Missoulian movingtogreatfalls.org    Missoulian
movingtohamilton.com    Missoulian movingtohamilton.net    Missoulian
movingtohamilton.org    Missoulian movingtohelena.com    Missoulian
movingtohelena.net    Missoulian movingtohelena.org    Missoulian
movingtokalispell.com    Missoulian movingtokalispell.net    Missoulian
movingtokalispell.org    Missoulian movingtomissoula.com    Missoulian
movingtomissoula.net    Missoulian movingtomissoula.org    Missoulian
mtautofinder.com    Missoulian mtinbusiness.com    Missoulian mtmessenger.com   
Missoulian mtwheelsforyou.com    Missoulian mtwheelsforyou.net    Missoulian
mymissoulian.com    Missoulian ravallipost.net    Missoulian mcpress.com   
Mitchell County Press-News buyitmt.com    Montana Magazine montanamagazine.com
   Montana Magazine mtfootball.com    Montana Magazine mtprepsports.com   
Montana Magazine rentitmt.com    Montana Magazine



--------------------------------------------------------------------------------

bozemanexplore.com    Montana Standard bozemantributary.com    Montana Standard
buttesurvey.com    Montana Standard diggerbeat.com    Montana Standard
m.mtstandard.com    Montana Standard montanastandard.com    Montana Standard
mtjobexpo.com    Montana Standard mtstandard.com    Montana Standard
mtstandard.xxx    Montana Standard postcardsfrombutte.com    Montana Standard
tributaryonline.com    Montana Standard filmsofthegoldenage.com    Muscatine
Journal m.muscatine.journal.com    Muscatine Journal muscatinejournal.com   
Muscatine Journal muscatinejournal.xxx    Muscatine Journal
northernblackhillsweeklygroup.com    Northern Black Hills Weekly Group
cass-news.com    Plattsmouth Journal plattsmouthjournal.com    Plattsmouth
Journal allthingsadirondack.com    Post-Star bestoftheregion.com    Post-Star
m.poststar.com    Post-Star mypostar.com    Post-Star poststar.biz    Post-Star
poststar.com    Post-Star poststar.info    Post-Star poststar.mobi    Post-Star
poststar.net    Post-Star poststar.org    Post-Star poststar.tv    Post-Star
poststar.xxx    Post-Star saratogapoststar.com    Post-Star seeadirondacks.com
   Post-Star seeglensfalls.com    Post-Star seesaratoga.com    Post-Star
agalmanac.com    Prairie Star m.theprairiestar.com    Prairie Star
theprairiestar.com    Prairie Star advantagequadcities.com    Quad-City Times
bealerfamilybuilders.com    Quad-City Times bhcb.org    Quad-City Times bix7.com
   Quad-City Times



--------------------------------------------------------------------------------

celebrateqc.com    Quad-City Times coffeehoundeastmo.com    Quad-City Times
crsports.org    Quad-City Times getitqca.com    Quad-City Times hawkmania.com   
Quad-City Times iatnt.com    Quad-City Times iltnt.com    Quad-City Times
iowapulse.com    Quad-City Times iowatnt.com    Quad-City Times leeinc.com   
Quad-City Times m.qctimes.com    Quad-City Times mid-america-sales.com   
Quad-City Times midwesttruckntractor.com    Quad-City Times milansurplusqc.com
   Quad-City Times mntnt.com    Quad-City Times nebtnt.com    Quad-City Times
qcbusinessjournal.com    Quad-City Times qccrimewatch.com    Quad-City Times
qcdailydeal.com    Quad-City Times qcdailydeals.com    Quad-City Times
qcgetit.com    Quad-City Times qchighschools.com    Quad-City Times qcmoms.com
   Quad-City Times qcneighbor.com    Quad-City Times qcneighborhoodnetwork.com
   Quad-City Times qcneighbors.com    Quad-City Times qcontheriver.com   
Quad-City Times qcpreps.com    Quad-City Times qcshops.com    Quad-City Times
qctimes.com    Quad-City Times qctimes.net    Quad-City Times qctimes.tv   
Quad-City Times qctimes.xxx    Quad-City Times qctmedia.com    Quad-City Times
qctmediagroup.com    Quad-City Times qctoday.com    Quad-City Times
qctplus60.com    Quad-City Times qctplus60.org    Quad-City Times qcvalues.com
   Quad-City Times qcvarsity.com    Quad-City Times qcwatchblog.com    Quad-City
Times



--------------------------------------------------------------------------------

qcwheels.com    Quad-City Times qcwinc.com    Quad-City Times
quadcitiessportscommission.com    Quad-City Times quadcitypreps.com    Quad-City
Times quadcitytimes.com    Quad-City Times quad-citytimes.com    Quad-City Times
quadcityvarsity.com    Quad-City Times quadsville.com    Quad-City Times
sellitqc.com    Quad-City Times thebettendorfnews.com    Quad-City Times
thecaptainstablemoline.com    Quad-City Times thedavenportnews.com    Quad-City
Times themolinenews.com    Quad-City Times therockislandnews.com    Quad-City
Times tjstruckntrailer.com    Quad-City Times tricoprinting.com    Quad-City
Times truck-and-tractor.com    Quad-City Times truck-n-tractor.com    Quad-City
Times vernshomeimprovement.com    Quad-City Times wagsauto.com    Quad-City
Times wegotnext.org    Quad-City Times witnt.com    Quad-City Times
bellefourchecommunity.com    Rapid City Journal bhflavor.com    Rapid City
Journal bhjobfair.com    Rapid City Journal blackhawkcommunity.com    Rapid City
Journal blackhills2go.com    Rapid City Journal blackhillsclassifieds.com   
Rapid City Journal blackhillscommunity.com    Rapid City Journal
blackhillsdiscovered.com    Rapid City Journal blackhillsjobs.com    Rapid City
Journal blackhillsjobs.net    Rapid City Journal blackhillsjournal.com    Rapid
City Journal blackhillsjournal.net    Rapid City Journal blackhillsjournal.org
   Rapid City Journal blackhillslive.com    Rapid City Journal
blackhillspatriot.com    Rapid City Journal blackhillstogo.com    Rapid City
Journal blackhillswheelsforyou.com    Rapid City Journal boxeldercommunity.com
   Rapid City Journal chadroncommunity.com    Rapid City Journal



--------------------------------------------------------------------------------

chadroncommunity.net    Rapid City Journal chadronrecord.com    Rapid City
Journal crawfordcommunity.net    Rapid City Journal custercommunity.com    Rapid
City Journal deadwoodcommunity.com    Rapid City Journal deadwooddiscovered.com
   Rapid City Journal deadwoodgaming.com    Rapid City Journal
eaglebuttecommunity.com    Rapid City Journal edgemontcommunity.net    Rapid
City Journal ellsworthcommunity.com    Rapid City Journal
fortpierrecommunity.com    Rapid City Journal gillettecommunity.com    Rapid
City Journal harrisoncommunity.net    Rapid City Journal hayspringscommunity.com
   Rapid City Journal hermosacommunity.com    Rapid City Journal
hillcitycommunity.net    Rapid City Journal homejournal.biz    Rapid City
Journal hotspringscommunity.com    Rapid City Journal leadcommunity.net    Rapid
City Journal lead-deadwoodcommunity.com    Rapid City Journal
m.rapidcityjournal.com    Rapid City Journal mountrushmorecommunity.com    Rapid
City Journal newcastlecommunity.net    Rapid City Journal newellcommunity.net   
Rapid City Journal newunderwoodcommunity.com    Rapid City Journal
northernhillsclassifieds.com    Rapid City Journal
northwestnebraskacommunity.com    Rapid City Journal oelrichscommunity.com   
Rapid City Journal phillipcommunity.com    Rapid City Journal
pierrecommunity.com    Rapid City Journal rapidcityclassifieds.net    Rapid City
Journal rapidcityclassifieds.org    Rapid City Journal rapidcityjobs.com   
Rapid City Journal rapidcityjournal.com    Rapid City Journal
rapidcityjournal.net    Rapid City Journal rapidcityjournal.org    Rapid City
Journal rapidcityjournal.xxx    Rapid City Journal rapidcityjournaljr.com   
Rapid City Journal rapidcitywheelsforyou.com    Rapid City Journal rcjonline.com
   Rapid City Journal rcjpropicks.com    Rapid City Journal



--------------------------------------------------------------------------------

rosebudcommunity.com    Rapid City Journal rushvillecommunity.com    Rapid City
Journal saintongecommunity.com    Rapid City Journal sdbusinessjournal.com   
Rapid City Journal sdlegislature.com    Rapid City Journal sdlegislature.net   
Rapid City Journal sdprepzone.com    Rapid City Journal sdwheelsforyou.com   
Rapid City Journal shopsturgis.net    Rapid City Journal shopthehills.com   
Rapid City Journal southdakotabusinessjournal.com    Rapid City Journal
southdakotaprepzone.com    Rapid City Journal southdakotawheelsforyou.com   
Rapid City Journal southernhillsclassifieds.com    Rapid City Journal
spearfishcommunity.com    Rapid City Journal stevenscommunity.net    Rapid City
Journal stongecommunity.com    Rapid City Journal sturgiscommunity.com    Rapid
City Journal sturgislinks.com    Rapid City Journal sturgisrallydaily.com   
Rapid City Journal sturgisrallyvendors.com    Rapid City Journal
summersetcommunity.net    Rapid City Journal sundancecommunity.net    Rapid City
Journal thenewspaper.net    Rapid City Journal thenewspaper.org    Rapid City
Journal unioncentercommunity.com    Rapid City Journal uptoncommunity.com   
Rapid City Journal wallcommunity.com    Rapid City Journal
westriverclassifieds.com    Rapid City Journal whitewoodcommunity.com    Rapid
City Journal m.ravallirepublic.com    Ravalli Republic ravallinews.com   
Ravalli Republic ravallirepublic.com    Ravalli Republic ravallirepublic.xxx   
Ravalli Republic carlislenews.com    Sentinel carlislepennsylvania.com   
Sentinel carlislesentinel.com    Sentinel cumberlandlife.com    Sentinel
cumberlink.com    Sentinel cumberlink.xxx    Sentinel m.cumberlink.com   
Sentinel



--------------------------------------------------------------------------------

mechanicsburgpa.com    Sentinel pawheelsforyou.com    Sentinel pennstatefan.com
   Sentinel sentinel-news.com    Sentinel sentinelweekly.com    Sentinel
shippensburgpa.com    Sentinel shippensburgsentinel.com    Sentinel
shippsentinel.com    Sentinel shipsentinel.com    Sentinel firstinnation.com   
Sioux City Journal groupsiouxpon.com    Sioux City Journal iowainsider.com   
Sioux City Journal journalads.com    Sioux City Journal journalgoodfellows.com
   Sioux City Journal journalgoodfellows.net    Sioux City Journal
journalgoodfellows.org    Sioux City Journal littleyellowdog.org    Sioux City
Journal m.siouxcityjournal.com    Sioux City Journal miracleinmapleton.com   
Sioux City Journal mwcareerexpo.com    Sioux City Journal mwrcareerexpo.com   
Sioux City Journal realestatesiouxland.com    Sioux City Journal scjbuzz.com   
Sioux City Journal scjdealoftheday.com    Sioux City Journal sellitdakota.com   
Sioux City Journal sellitia.com    Sioux City Journal sellitiowa.com    Sioux
City Journal sellitsiouxland.com    Sioux City Journal sewheelsforyou.com   
Sioux City Journal sfwheelsforyou.com    Sioux City Journal siouxcity.tv   
Sioux City Journal siouxcityemployment.com    Sioux City Journal
siouxcityjournal.com    Sioux City Journal siouxcityjournal.xxx    Sioux City
Journal siouxcityjournaljr.com    Sioux City Journal
siouxcityrealestateguide.com    Sioux City Journal siouxcityshoppersguide.com   
Sioux City Journal siouxcitytalks.com    Sioux City Journal
siouxcityweekender.com    Sioux City Journal siouxland.net    Sioux City Journal
siouxland.tv    Sioux City Journal



--------------------------------------------------------------------------------

siouxlandactiveseniors.com    Sioux City Journal siouxlandbidandbuy.com    Sioux
City Journal siouxlandbrides.com    Sioux City Journal
siouxlandbusinessjournal.com    Sioux City Journal siouxlandbuzz.com    Sioux
City Journal siouxlandcouponsource.com    Sioux City Journal
siouxlandemployment.com    Sioux City Journal siouxlandevents.com    Sioux City
Journal siouxlandgrooms.com    Sioux City Journal siouxlandhispanosunidos.com   
Sioux City Journal siouxlandhomeandliving.com    Sioux City Journal
siouxlandlive.com    Sioux City Journal siouxlandmoms.com    Sioux City Journal
siouxlandnetwork.com    Sioux City Journal siouxlandnow.com    Sioux City
Journal siouxlandoutdoors.com    Sioux City Journal siouxlandpaws.com    Sioux
City Journal siouxlandprep.com    Sioux City Journal siouxlandpreps.com    Sioux
City Journal siouxlandprime.com    Sioux City Journal siouxlandrealtor.com   
Sioux City Journal siouxlandshoppersguide.com    Sioux City Journal
siouxlandsports.com    Sioux City Journal siouxlandsports.net    Sioux City
Journal siouxlandtalks.com    Sioux City Journal siouxlandvarsity.com    Sioux
City Journal siouxlandvoice.com    Sioux City Journal siouxlandweekender.com   
Sioux City Journal siouxlandxl.com    Sioux City Journal siouxlutions.com   
Sioux City Journal siouxpon.com    Sioux City Journal sux911.com    Sioux City
Journal treesforsiouxland.com    Sioux City Journal treesforsiouxland.org   
Sioux City Journal weeklyshoppersguide.com    Sioux City Journal
wheelsforyouiowa.com    Sioux City Journal wheelsforyousiouxcity.com    Sioux
City Journal wheelsforyousiouxland.com    Sioux City Journal workforyouiowa.com
   Sioux City Journal workforyousiouxcity.com    Sioux City Journal
workforyousiouxland.com    Sioux City Journal



--------------------------------------------------------------------------------

work-ia.com    Sioux City Journal work-iowa.com    Sioux City Journal
m.tristateneighbor.com    Sioux Falls Tri-State Neighbor tristateneighbor.com   
Sioux Falls Tri-State Neighbor tri-stateneighbor.com    Sioux Falls Tri-State
Neighbor southernidahobusiness.com    Southern Idaho Business 1region.com   
Southern Illinoisan 1region.net    Southern Illinoisan 1region1vision.com   
Southern Illinoisan 1region1vision.net    Southern Illinoisan
carbondalemarketplace.com    Southern Illinoisan dawgbit.com    Southern
Illinoisan electionillinois.com    Southern Illinoisan flipsideonline.com   
Southern Illinoisan illelection.com    Southern Illinoisan illelections.com   
Southern Illinoisan ilwinetrail.com    Southern Illinoisan ilwinetrails.com   
Southern Illinoisan lifeandstylesi.com    Southern Illinoisan lifeandstylesi.net
   Southern Illinoisan lifeandstylesi.org    Southern Illinoisan
m.thesouthern.com    Southern Illinoisan mysi.biz    Southern Illinoisan
mysouthernillinoisan.com    Southern Illinoisan oneregion.com    Southern
Illinoisan rediscoversi.com    Southern Illinoisan salukiblog.com    Southern
Illinoisan salukigameday.com    Southern Illinoisan salukimania.com    Southern
Illinoisan salukisportsonline.com    Southern Illinoisan sbj.biz    Southern
Illinoisan siautodeals.com    Southern Illinoisan sidiningdeals.com    Southern
Illinoisan sipicks.com    Southern Illinoisan sipreps.com    Southern Illinoisan
siprepsports.com    Southern Illinoisan siwheelsforyou.com    Southern
Illinoisan southernbusinessjournal.com    Southern Illinoisan
southernhomeseller.com    Southern Illinoisan southernillinoisan.com    Southern
Illinoisan southernillinoisian.com    Southern Illinoisan



--------------------------------------------------------------------------------

southernville.com    Southern Illinoisan thesouthern.com    Southern Illinoisan
thesouthern.net    Southern Illinoisan thesouthern.org    Southern Illinoisan
thesoutherndigital.com    Southern Illinoisan thesouthernillinoisan.xxx   
Southern Illinoisan thinksouthernillinois.com    Southern Illinoisan
varsitysi.com    Southern Illinoisan winecountrysi.com    Southern Illinoisan
achristmasstoryindiana.com    Times ahammondstory.com    Times
buildshoremagazine.com    Times burhamcommunity.com    Times
calumetcitycommunity.com    Times cedarlakecommunity.com    Times
chestertoncommunity.com    Times cretecommunity.com    Times
crownpointcommunity.com    Times demottecommunity.com    Times
doltoncommunity.com    Times dunelandcommunity.com    Times dyercommunity.com   
Times eastchicagocommunity.com    Times garycommunity.com    Times
griffithcommunity.com    Times hammondcommunity.net    Times hbanwionline.com   
Times hbanwiparadeofhomes.com    Times hbaofnwi.com    Times hbaofnwionline.com
   Times hebroncommunity.com    Times highlandcommunity.net    Times
hobartcommunity.com    Times iloveham.org    Times iluvham.org    Times
indianastory.com    Times koutscommunity.com    Times lakecountycommunity.com   
Times lakemichiganparent.com    Times lakesofthe4seasonscommunity.com    Times
lakesofthefourseasonscommunity.com    Times



--------------------------------------------------------------------------------

lakestationcommunity.com    Times lansingcommunity.net    Times
laportecommunity.com    Times laportecountycommunity.com    Times
lowellcommunity.net    Times m.nwitimes.com    Times merrillvillecommunity.com
   Times michigancitycommunity.com    Times munstercommunity.com    Times
mynwitimes.com    Times nwi.com    Times nwibargains.com    Times
nwibidandbuy.com    Times nwicommunities.com    Times nwicommunity.com    Times
nwifoodbank5k.org    Times nwihome.com    Times nwihomeandgardenshow.com   
Times nwihomes.com    Times nwihometour.com    Times nwihousingalliance.com   
Times nwihousingforum.com    Times nwiindex.com    Times
nwioneregiononevision.com    Times nwiparadeofhomes.com    Times nwipets.com   
Times nwipreps.com    Times nwiprepsports.com    Times nwiprepzone.com    Times
nwirealty.com    Times nwitalks.com    Times nwitimes.com    Times nwitimes.tv
   Times nwitimes.xxx    Times nwivoices.com    Times nwiwomenswisdom.com   
Times portagecommunity.com    Times portercountycommunity.com    Times
saukvillagecommunity.com    Times scherervillecommunity.com    Times
sherervillecommunity.com    Times



--------------------------------------------------------------------------------

shorebrideonline.com    Times shorebridesonline.com    Times
shorelakemichigan.com    Times shorewoodforrestcommunity.com    Times
southhollandcommunity.com    Times southshorepreps.com    Times
southshorevoice.com    Times southwestmiparent.com    Times
spreadthelovepeanutbutter.org    Times stjohncommunity.com    Times
swmparent.com    Times theshoremagazine.com    Times thetimesonline.com    Times
thorntoncommunity.com    Times timescapsule.com    Times timescareandshare.com
   Times timescars.com    Times timesemployment.com    Times timeshomes.com   
Times timeshomeseller.com    Times timespreps.com    Times timeswheelsforyou.com
   Times timeswork.com    Times vacationshoremagazine.com    Times
valparaisocommunity.com    Times valpocommunity.com    Times visitshore.com   
Times visitshoremagazine.com    Times vivalostiempos.com    Times vivanwi.com   
Times vivathetimes.com    Times westvillecommunity.com    Times
wheelercommunity.com    Times whitethornewoodscommunity.com    Times
whitingcommunity.net    Times yournwi.com    Times yoursouthshore.com    Times
m.thetandd.com    Times scwheelsforyou.com    Times and Democrat
thebulldogzone.com    Times and Democrat thetandd.com    Times and Democrat



--------------------------------------------------------------------------------

thetandd.xxx    Times and Democrat timesanddemocrat.com    Times and Democrat
m.magicvalley.com    Times-News magicvalley.com    Times-News magicvalley.xxx   
Times-News times-newsonline.com    Times-News blackhawkmania.com    Waterloo
Courier btruemag.com    Waterloo Courier cedarfallsbluezone.com    Waterloo
Courier cedarvalleybluezone.com    Waterloo Courier cedarvalleyinclusion.com   
Waterloo Courier cedarvalleyjobs.com    Waterloo Courier
cedarvalleyparadeofhomes.com    Waterloo Courier cedarvalleyparadeofhomes.net   
Waterloo Courier cedarvalleypreps.com    Waterloo Courier
courierwheelsforyou.com    Waterloo Courier cvbluezone.com    Waterloo Courier
cvbusinessmonthly.com    Waterloo Courier cv-hg.com    Waterloo Courier
cvinclusion.com    Waterloo Courier cvparadeofhomes.com    Waterloo Courier
cvparadeofhomes.net    Waterloo Courier cvpulse.com    Waterloo Courier
cyclonemania.com    Waterloo Courier m.wcfcourier.com    Waterloo Courier
pantherillustrated.com    Waterloo Courier pantherillustrated.net    Waterloo
Courier panthermania.net    Waterloo Courier waterloobluezone.com    Waterloo
Courier waterloocedarfallsia.com    Waterloo Courier waterloocourier.com   
Waterloo Courier wcfcourier.com    Waterloo Courier wcfcourier.xxx    Waterloo
Courier m.winonadailynews.com    Winona Daily News winonadailynews.com    Winona
Daily News winonadailynews.xxx    Winona Daily News



--------------------------------------------------------------------------------

3. Mastheads:

 

Newspaper Name

  

Masthead

Albany Democrat-Herald    LOGO [g701009page241a.jpg] Beatrice Daily Sun    LOGO
[g701009page241b.jpg] Billings Gazette    LOGO [g701009page241c.jpg] Casper
Star-Tribune    LOGO [g701009page241d.jpg] Columbus Telegram    LOGO
[g701009page241e.jpg] Corvallis Gazette-Times    LOGO [g701009page241f.jpg] Elko
Daily Free Press    LOGO [g701009page241g.jpg] Fremont Tribune    LOGO
[g701009page241h.jpg]



--------------------------------------------------------------------------------

Globe Gazette    LOGO [g701009page242a.jpg] Herald & Review    LOGO
[g701009page242b.jpg] Independent Record    LOGO [g701009page242c.jpg] Journal
Gazette & Times-Courier    LOGO [g701009page242d.jpg] La Crosse Tribune    LOGO
[g701009page242e.jpg] Lincoln Journal Star    LOGO [g701009page242f.jpg]
Missoulian    LOGO [g701009page242g.jpg] Muscatine Journal    LOGO
[g701009page242h.jpg] Quad-City Times    LOGO [g701009page242i.jpg]



--------------------------------------------------------------------------------

Rapid City Journal    LOGO [g701009page243a.jpg] Ravalli Republic    LOGO
[g701009page243b.jpg] Sioux City Journal    LOGO [g701009page243c.jpg] The
Bismarck Tribune    LOGO [g701009page243d.jpg] The Chippewa Herald    LOGO
[g701009page243e.jpg] The Citizen    LOGO [g701009page243f.jpg] The Courier   
LOGO [g701009page243g.jpg] The Daily News    LOGO [g701009page243h.jpg] The
Journal Times    LOGO [g701009page243i.jpg] The Ledger Independent    LOGO
[g701009page243j.jpg]



--------------------------------------------------------------------------------

The Montana Standard    LOGO [g701009page244a.jpg] The Post-Star    LOGO
[g701009page244b.jpg] The Sentinel (Carlisle)    LOGO [g701009page244c.jpg] The
Southern Illinoisan    LOGO [g701009page244d.jpg] The Times    LOGO
[g701009page244e.jpg] The Times and Democrat    LOGO [g701009page244f.jpg] The
Times-News    LOGO [g701009page244g.jpg] Winona Daily News    LOGO
[g701009page244h.jpg]

 

4. Mobile/Tablet Applications:

 

Newspaper

  

Mobile Application

  

Platform/Device

Albany Democrat-Herald    Democrat Herald    Android Albany Democrat-Herald   
Democrat Herald    iPhone Beatrice Daily Sun    Beatrice Daily Sun    iPhone
Billings Gazette    Billings – The Gazette    Kindle Billings Gazette   
Billings Gazette    Android Billings Gazette    Billings Gazette    iPad
Billings Gazette    Billings Gazette    iPhone



--------------------------------------------------------------------------------

Billings Gazette    Cat-Griz Insider    Android Billings Gazette   
GazPrepSports Billings Gazette    Android Billings Gazette    Inside Yellowstone
   iPhone Bismarck Tribune    Bismarck Tribune    Android Bismarck Tribune   
Bismarck Tribune    iPhone Casper Star-Tribune    Casper Star Tribune    Android
Casper Star-Tribune    Pokes: Casper Star Tribune    Android Casper Star-Tribune
   Trib.com    Android Casper Star-Tribune    Trib.com    iPhone Casper
Star-Tribune    WyoVarsity Sports    Android Columbus Telegram    Columbus
Telegram    iPhone Corvallis Gazette-Times    Beavers Sports    Android
Corvallis Gazette-Times    Gazette Times    Android Corvallis Gazette-Times   
Gazette Times    iPhone Elko Daily Free Press    Elko Daily Free Press    iPhone
Fremont Tribune    Fremont Tribune    iPhone Globe Gazette    Globe Gazette   
iPhone Globe Gazette    North Iowa Preps    Android Herald & Review    Decatur –
Herald Review    Kindle Herald & Review    Herald Review    iPhone Herald &
Review    Herald-Review.com    Android Herald & Review    HR Illini    Android
Herald & Review    HRprep Sports    Android Independent Record    Helena
Independent Record    iPhone Journal Gazette & Times-Courier    Journal
Gazette/Times-Courier    iPhone La Crosse Tribune    La Crosse - LaCrosse Trib
   Kindle La Crosse Tribune    La Crosse Tribune    Android La Crosse Tribune   
La Crosse Tribune for iPad    iPad La Crosse Tribune    Lacrosse Tribune   
iPhone Lebanon Express    Lebanon Express    Android Lebanon Express    Lebanon
Express    iPhone Lincoln Journal Star    Husker Extra    Android Lincoln
Journal Star    Journal Star    Android Lincoln Journal Star    Journal Star   
iPhone Lincoln Journal Star    Lincoln Journal Star for iPad    iPad Lincoln
Journal Star    Lincoln Journal Star Prep Extra    Android Missoulian   
GrizSports    Android Missoulian    GrizSports for iPhone by The Missoulian   
iPhone



--------------------------------------------------------------------------------

Missoulian    Missoula Prep Sports for iPhone    iPhone Missoulian   
MissoulaPrep Sports    Android Missoulian    Missoulian    Android Missoulian   
Missoulian    iPhone Muscatine Journal    Muscatine Journal    iPhone Quad-City
Times    Davenport - QC Times    Kindle Quad-City Times    QC Times for iPad   
iPad Quad-City Times    QC Varsity: Quad-City Times    Android Quad-City Times
   QCTimes    Android Quad-City Times    QCTimes News    iPhone Rapid City
Journal    Rapid City Journal    Android Rapid City Journal    Rapid City
Journal    iPhone Ravalli Republic    Ravalli Republic    iPhone Sioux City
Journal    Sioux City Journal    Android Sioux City Journal    Sioux City
Journal    iPhone Sioux City Journal    Siouxland Preps    Android Sioux City
Journal    Siouxland: Prep Sports    iPhone The Chippewa Herald    The Chippewa
Herald    iPhone The Citizen    The Citizen: Local news for Auburn, NY    iPhone
The Courier    Cedar Valley SportZone    Android The Courier    UNI CatStats   
Android The Courier    WCF Courier    Android The Courier    WCF Courier   
iPhone The Daily News    TDN Prep Sports    Android The Daily News    TDN Prep
Sports for iPhone    iPhone The Daily News    The Daily News of Longview, WA   
iPhone The Journal Times    Journal Times    Android The Journal Times   
Journal Times    iPhone The Ledger Independent    The Ledger-Independent   
iPhone The Montana Standard    The Montana Standard    iPhone The Post-Star   
Post Star    Android The Post-Star    Post Star    iPhone The Sentinel    The
Sentinel Varsity    Android The Sentinel    The Sentinel: Local news for
Carlisle, PA    iPhone The Southern Illinoisan    Saluki Mania    Android The
Southern Illinoisan    SI Varsity Sports    Android The Southern Illinoisan   
The Southern    Android



--------------------------------------------------------------------------------

The Southern Illinoisan    The Southern    iPhone The Times    NWI Times   
iPhone The Times    NWI.com    Android The Times    nwiPrep Sports    Android
The Times    The Northwest Indiana Times for iPad    iPad The Times and Democrat
   The Times & Democrat    iPhone The Times-News    Times-News MagicValley.com
   Android The Times-News    Times-News MagicValley.com    iPhone Winona Daily
News    Winona Daily News    Android Winona Daily News    Winona Daily News   
iPhone

 

5. Trade Names:

 

Registrant

   Jurisdiction   

Trade Name

   SOS File No.    Expiration INN Partners, L.C.    IA    Townnews.com    190119
   No expiry Lee Enterprises, Incorporated    IA    Bettendorf News    48346   
No expiry       LeeLocal             Muscatine Journal    48346    No expiry   
   Classic Images    48346    No expiry       Films of the Golden Age         
   Quad-City Times    48346    No expiry       Trico    48346    No expiry      
Tri-State Neighbor             Trico Communications             Iowa Farmer
Today             QC Thrifty Nickel      



--------------------------------------------------------------------------------

      Truck n’ Tractor             North Iowa Media Group             Globe
Gazette    48346    No expiry       The Mason City Shopper    48346    No expiry
      Mason City Globe Gazette       Lee Publications, Inc.    IA   
Waterloo-Cedar Falls Courier    270382    No expiry       Courier Communications
            Winnebago/Hancock Shopper       Sioux City Newspapers, Inc.    IA   
Sioux City Journal             The Siouxland Weekly Shopper’s Guide       Lee
Publications, Inc.    ID    The Times-News    D20936    No expiry       The
Prairie Star       Lee Enterprises, Incorporated    IL    William Street Press
      INN Partners, L.C.    IL    INN Partners, L.L.C.    712558    5/1/2015   
   Townnews.com    712558    5/1/2015 Lee Publications, Inc.    IL    Journal
Gazette          IL    JG-TC.com          IL    Times-Courier       Lee
Enterprises, Incorporated    IL    The Southern Illinoisan          IL    Herald
& Review          IL    Herald-Review.com      



--------------------------------------------------------------------------------

Lee Publications, Inc.    IN    The Times          IN    The Times Media Company
   2002-092-


600016

   No expiry    IN    The Times of Northwest Indiana          IN    nwitimes.com
      Lee Publications, Inc.    KY    The Ledger Independent       Lee
Enterprises, Incorporated    MN    Farm & Ranch Guide          MN    Houston
County News          MN    La Crosse Tribune    131753    12/31/2014    MN   
Minnesota Farm Guide          MN    Winona Daily News          MN    Tri-State
Neighbor       Lee Enterprises, Incorporated    MT    Montana Standard   
A028348    11/8/2016    MT    Ravalli Republic          MT    The Valley Post   
A175212    2/10/2015    MT    Farm & Ranch Guide          MT    Mini Nickel   
      MT    mininickel.com          MT    Billings Gazette    A028349   
11/8/2016    MT    Billings Gazette Communications    A089550    9/14/2016    MT
   Thrifty Nickel    A024259    9/10/2015    MT    Magic City Magazine      



--------------------------------------------------------------------------------

   MT    The Prairie Star          MT    Independent Record          MT   
Missoulian    A003970    3/18/2018    MT    Montana Autofinder          MT   
Lee Newspapers of Montana       Lee Enterprises, Incorporated    ND    Bismarck
Tribune    19331800    6/28/2018    ND    The Finder    19331700    6/19/2014   
ND    The Chamber Connection    13762700    1/9/2016    ND    Dickinson
Pennysaver          ND    Farm & Ranch Guide    16068800    11/27/2016    ND   
Mandan News          ND    www.Mandan-News.com          ND    Minnesota Farm
Guide          ND    Pennysaver    4852500    7/17/2014 Journal-Star Printing
Co.    NE    Lincoln Journal-Star    1101788    12/7/2020    NE   
JournalStar.com          NE    Lincoln Journal       Lee Enterprises,
Incorporated    NE    Oak Creek Printing & Mailing          NE    Fremont
Tribune          NE    Livestock Roundup          NE    Midwest Producer      
   NE    Midwest Messenger    660647    9/27/2022



--------------------------------------------------------------------------------

   NE    Schuyler Sun          NE    Midwest Messenger Livestock          NE   
Beatrice Daily Sun          NE    Columbus Telegram          NE    The
Banner-Press       Lee Publications, Inc.    NV    Elko Daily Free Press      
Lee Publications, Inc.    NY    The Citizen          NY    The Post-Star      
   NY    Auburn Citizen       Lee Enterprises, Incorporated    OR    Albany
Democrat-Herald          OR    Mid Valley Media Group          OR    Mid Valley
Newspapers          OR    Corvallis Gazette-Times          OR    Lebanon Express
         OR    The Daily News       Lee Publications, Inc.    PA    Shippensburg
Sentinel          PA    The Sentinel       Lee Publications, Inc.    SC    The
Times and Democrat       Lee Consolidated Holdings Co.    SD    Rapid City
Journal      



--------------------------------------------------------------------------------

   SD    Tri-State Neighbor       Lee Publications, Inc.    WA    The Daily News
   601248253    No expiry    WA    Longview Daily News       Lee Enterprises,
Incorporated    WI    Chippewa Valley Newspapers          WI    River Valley
Newspaper Group          WI    The Journal Times          WI    Dunn County
Reminder    N/A    8/24/2015    WI    Dunn County Shopper    N/A    9/21/2015   
WI    La Crosse Tribune          WI    Houston County News          WI    The
Chippewa Herald    N/A    9/21/2015    WI    The Journal Times          WI   
Winona Daily News          WI    Jackson County Chronicle          WI    Foxxy
Shopper          WI    Tomah Journal          WI    Vernon Broadcaster         
WI    Coullee News          WI    Courier Life          WI    Westby Times      
   WI    Trading Post       Lee Publications, Inc.    WY    Casper Star-Tribune
   1991-000-


264-249

   1/11/2021



--------------------------------------------------------------------------------

   WY    Casper Journal          WY    CasperJournal.com          WY    Trib.com
   1995-000-


299-244

   3/27/2015

 

6. Lee Software and Licenses:

 

  a. Inbound Licenses

REDACTED



--------------------------------------------------------------------------------

  b. Proprietary Software Developed by Townnews

REDACTED



--------------------------------------------------------------------------------

  c. Proprietary Software by Lee Enterprises Incorporated

REDACTED

 

  d. Escrow Agreements for Software

REDACTED



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE OF PATENTS

NONE



--------------------------------------------------------------------------------

ANNEX J

SCHEDULE OF COPYRIGHTS

In addition to those copyright registrations listed here, individual newspapers
may have published books of local significance and may or may not have
registered the copyright thereto. These copyrights are of immaterial value to
the Assignors and their Subsidiaries taken as a whole.

Our search of the copyright office records includes only those documents
available in the online search engine which only includes records created after
January 1, 1978.

Our search of the copyright office database may have excluded records owned by
an assignor, these copyrights are of immaterial value to the Assignors and their
Subsidiaries taken as a whole.

 

Copyright Claimant

  

Copyright Title

   Publication
Date    Registration No. Lee Enterprises, Incorporated    Lee executive
advertising program    12/31/86    PA0000329254    Building excellent sales
teams: account executive orientation program    3/19/99    TXu000748784   
Business newsmakers    8/29/02    TX6000270042    Leap, leap, leap: Lee
executive advertising program    12/31/86    TX0002054802    TMJ your achy
breaky jaw    10/11/92    TX0003546843    Yellowstone on fire!    8/17/89   
TX0002538820    Golf North Dakota    5/4/94    TX0003810806    The North Dakota
hunting almanac    7/25/94    TX0003919856    Montana wilderness: discovering
the heritage    10/15/84    TX0001462340



--------------------------------------------------------------------------------

   After Iowa turnaround, now they call him Hayden the miracle worker   
12/20/85    TX0001845993    Campaign might cost Bobb’s C D job    4/14/78   
TX0000038792    Finnius and the baby orphan elephant    11/14/05    TX0006306361
   Finnius and the Christmas surprise    11/17/04    TX0006160174    Finnius and
the Christmas surprise    11/18/04    TX0006196026    Finnius: the tale of a
lost little elephant    11/20/03    TX0005904108    Fry, just average as player,
was bound “to be a giant”    12/17/85    TX0001845990    Hayden builds winner:
Fry overhauls N. Texas State    12/19/85    TX0001845992    License saved, life
lost: fake charges, missing records keep bad driver on road    1/24/78   
TX0000013311    License tester is suspended: 2nd drunk driving charge    1/24/78
   TX0000013312    The Many faces of Hayden Fry    12/15/85    TX0001845994   
Mississippi River Bend: oregionality: the best of Eastern Iowa & Western
Illinois    9/30/03    TX0005903170



--------------------------------------------------------------------------------

   Pentagon halts general’s star: Probe targets Guard chief    5/2/78   
TX0000048929    A Plea for help that failed: letter to mayor, police, newspaper,
others before slayings    12/5/79    TX0000382177    The Pride of Odessa: he’s a
legend, both good and bad    12/16/85    TX0001845989    Priest, others begin to
have their doubts    5/2/78    TX0000048928    Roller coaster at SMU: exciting,
erratic – but not winner    12/18/85    TX0001845991    “Saint” leaves tangled
trail: Miracles and messages from heaven? Doubts uncover financial mysteries   
4/30/78    TX0000048926    Widow turns over savings after “heavenly message”   
5/1/78    TX0000048927    Market facts, Muscatine    12/1/79    TX0000431746   
Market facts, Muscatine, 1979    7/2/79    TX0000331374    Watkins: today and
tomorrow, the business of the 90’s    7/11/93    TX0003613199    West Virginia
says no, Dempsey to stay at SIUC    12/9/79    TX0000393100    Lewises rule the
SIGA.    7/20/92    TX00004010109    Logan women win OT thriller: Lady Vols nip
Howard.    3/15/95    TX00004010108    Transportation economizer    10/22/90   
TXu000465742    Sioux City: reflections of Siouxland pride    11/27/00   
TX0005313685



--------------------------------------------------------------------------------

   Rapid City (SD) Journal    1/31/10


(31 issues)

   TX0006705158    Rapid City (SD) Journal    2/28/10


(28 issues)

   TX0006705159    Rapid City (SD) Journal    3/31/10


(31 issues)

   TX0006705160    Rapid City (SD) Journal    4/30/10


(30 issues)

   TX0006705161    Rapid City (SD) Journal    5/31/10


(31 issues)

   TX0006705162    Rapid City (SD) Journal    01/31/09


(31 issues)

   TX0006680136    Rapid City (SD) Journal    02/28/09


(28 issues)

   TX0006685658    Rapid City (SD) Journal    03/31/09


(31 issues)

   TX0006685659    Rapid City (SD) Journal    4/30/09


(30 issues)

   TX0006705020    Rapid City (SD) Journal    5/31/09


(31 issues)

   TX0006705019    Rapid City (SD) Journal    6/30/09


(30 issues)

   TX0006705018    Rapid City (SD) Journal    7/31/09


(31 issues)

   TX0006705017    Rapid City (SD) Journal    8/31/09


(31 issues)

   TX0006705016    Rapid City (SD) Journal    9/30/09


(30 issues)

   TX0006705012    Rapid City (SD) Journal    10/31/09


(31 issues)

   TX0006705013    Rapid City (SD) Journal    11/30/09


(30 issues)

   TX0006705014    Rapid City (SD) Journal    12/31/09


(31 issues)

   TX0006705015    Rapid City (SD) Journal    1/08


(31 issues)

   TX0006664812    Rapid City (SD) Journal    2/08


(29 issues)

   TX0006664956    Rapid City (SD) Journal    3/08


(31 issues)

   TX0006664955    Rapid City (SD) Journal    4/08


(30 issues)

   TX0006679662    Rapid City (SD) Journal    6/08


(30 issues)

   TX0006679663



--------------------------------------------------------------------------------

   Rapid City (SD) Journal    7/08


(31 issues)

   TX0006679666    Rapid City (SD) Journal    8/08


(31 issues)

   TX0006679667    Rapid City (SD) Journal    9/08


(30 issues)

   TX0006679376    Rapid City (SD) Journal    10/08


(31 issues)

   TX0006679661    Rapid City (SD) Journal    11/08


(30 issues)

   TX0006679375    Rapid City (SD) Journal    12/08


(31 issues)

   TX0006679374    Rapid City (SD) Journal    1/07


(31 issues)

   TX0006779980    Rapid City (SD) Journal    2/07


(28 issues)

   TX0006779981    Rapid City (SD) Journal    3/07


(31 issues)

   TX0006779984    Rapid City (SD) Journal    4/07


(30 issues)

   TX0006647429    Rapid City (SD) Journal    5/07


(31 issues)

   TX0006779983    Rapid City (SD) Journal    6/07


(30 issues)

   TX0006779982    Rapid City (SD) Journal    7/07


(31 issues)

   TX0006647562    Rapid City (SD) Journal    8/07


(31 issues)

   TX0006646955    Rapid City (SD) Journal    9/07


(30 issues)

   TX0006646954    Rapid City (SD) Journal    10/07


(31 issues)

   TX0006646974    Rapid City (SD) Journal    12/07


(31 issues)

   TX0006664811    Rapid City (SD) Journal    9/05


(30 issues)

   TX0006331242    Rapid City (SD) Journal    8/05


(31 issues)

   TX0006332298    Rapid City (SD) Journal    10/05


(31 issues)

   TX0006313841    Rapid City (SD) Journal    11/05


(30 issues)

   TX0006313867



--------------------------------------------------------------------------------

   Rapid City (SD) Journal    12/05


(31 issues)

   TX0006349960    Rapid City (SD) Journal    1/06


(31 issues)

   TX0006349949    Rapid City (SD) Journal    2/06


(28 issues)

   TX0006379230    Rapid City (SD) Journal    3/06


(31 issues)

   TX0006411153    Rapid City (SD) Journal    4/06


(30 issues)

   TX0006422134    Rapid City (SD) Journal    5/06


(31 issues)

   TX0006422135    Rapid City (SD) Journal    6/06


(30 issues)

   TX0006436517    Rapid City (SD) Journal    7/06


(31 issues)

   TX0006479979    Rapid City (SD) Journal    8/06


(31 issues)

   TX0006479980    Rapid City (SD) Journal    9/06


(30 issues)

   TX0006511628    Rapid City (SD) Journal    10/06


(31 issues)

   TX0006511627    Rapid City (SD) Journal    11/06


(30 issues)

   TX0006550587    Rapid City (SD) Journal    12/06


(31 issues)

   TX0006550586    Rapid City (SD) Journal    9/04


(30 issues)

   TX0006093159    Rapid City (SD) Journal    10/04


(31 issues)

   TX0006093165    Rapid City (SD) Journal    11/04


(30 issues)

   TX0006128325    Rapid City (SD) Journal    1/05


(31 issues)

   TX0006128292    Rapid City (SD) Journal    12/04


(31 issues)

   TX0006150102



--------------------------------------------------------------------------------

   Rapid City (SD) Journal    2/05


(28 issues)

   TX0006172226    Rapid City (SD) Journal    3/05


(31 issues)

   TX0006206928    Rapid City (SD) Journal    4/05


(30 issues)

   TX0006210873    Rapid City (SD) Journal    5/05


(31 issues)

   TX0006210728    Rapid City (SD) Journal    6/05


(30 issues)

   TX0006210811    Rapid City (SD) Journal    7/05


(31 issues)

   TX0006210810    Rapid City (SD) Journal    8/03


(31 issues)

   TX0005874165    Rapid City (SD) Journal    9/03


(30 issues)

   TX0005874152    Rapid City (SD) Journal    1/04


(31 issues)

   TX0005964152    Rapid City (SD) Journal    2/04


(29 issues)

   TX0005964153    Rapid City (SD) Journal    10/03


(31 issues)

   TX0005970898    Rapid City (SD) Journal    11/03


(30 issues)

   TX0005970902    Rapid City (SD) Journal    12/03


(31 issues)

   TX0005970900    Rapid City (SD) Journal    3/04


(31 issues)

   TX0006018354    Rapid City (SD) Journal    4/04


(30 issues)

   TX0006018357    Rapid City (SD) Journal    5/04


(31 issues)

   TX0006018367    Rapid City (SD) Journal    6/04


(30 issues)

   TX0006033121    Rapid City (SD) Journal    7/04


(31 issues)

   TX0006075048



--------------------------------------------------------------------------------

   Rapid City (SD) Journal    8/04


(31 issues)

   TX0006075040    Rapid City (SD) Journal    2/03


(28 issues)

   TX0005729476    Rapid City (SD) Journal    3/03


(31 issues)

   TX0005899928    Rapid City (SD) Journal    4/03


(30 issues)

   TX0005899929    Rapid City (SD) Journal    5/03


(31 issues)

   TX0005806798    Rapid City (SD) Journal    6/03


(30 issues)

   TX0005809563    Rapid City (SD) Journal    7/03


(31 issues)

   TX0005809505    Rapid City (SD) Journal    7/02


(31 issues)

   TX0005803665    Rapid City (SD) Journal    8/02


(31 issues)

   TX0005803666    Rapid City (SD) Journal    1/97


(31 issues)

   TX0005248501    Rapid City (SD) Journal    2/97


(28 issues)

   TX0005243019    Rapid City (SD) Journal    3/97


(31 issues)

   TX0005248502    Rapid City (SD) Journal    4/97


(30 issues)

   TX0005243021    Rapid City (SD) Journal    5/97


(31 issues)

   TX0005248506    Rapid City (SD) Journal    9/00


(30 issues)

   TX0005298888    Rapid City (SD) Journal    10/00


(31 issues)

   TX0005298890    Rapid City (SD) Journal    12/00


(31 issues)

   TX0005298889    Rapid City (SD) Journal    1/01


(31 issues)

   TX0005298892



--------------------------------------------------------------------------------

   Rapid City (SD) Journal    2/01


(28 issues)

   TX0005312560    Rapid City (SD) Journal    3/01


(31 issues)

   TX0005321466    Rapid City (SD) Journal    11/00


(30 issues)

   TX0005355345    Rapid City (SD) Journal    4/01


(30 issues)

   TX0005355327    Rapid City (SD) Journal    5/01


(31 issues)

   TX0005355334    Rapid City (SD) Journal    6/01


(30 issues)

   TX0005388852    Rapid City (SD) Journal    9/99


(30 issues)

   TX0005022687    Rapid City (SD) Journal    9/99


(30 issues)

   TX0005164206    Rapid City (SD) Journal    10/99


(31 issues)

   TX0005164204    Rapid City (SD) Journal    11/99


(30 issues)

   TX0005164207    Rapid City (SD) Journal    12/99


(31 issues)

   TX0005164202    Rapid City (SD) Journal    01/00


(31 issues)

   TX0005164200    Rapid City (SD) Journal    02/00


(29 issues)

   TX0005164201    Rapid City (SD) Journal    03/00


(31 issues)

   TX0005174072    Rapid City (SD) Journal    04/00


(30 issues)

   TX0005174061    Rapid City (SD) Journal    05/11


(31 issues)

   TX0005174060    Rapid City (SD) Journal    06/00


(30 issues)

   TX0005174064    Rapid City (SD) Journal    07/00


(31 issues)

   TX0005193662



--------------------------------------------------------------------------------

   Rapid City (SD) Journal    08/00


(31 issues)

   TX0005193665    Rapid City (SD) Journal    09/98


(30 issues)

   TX0004836940    Rapid City (SD) Journal    10/98


(31 issues)

   TX0004861595    Rapid City (SD) Journal    11/98


(30 issues)

   TX0004861596    Rapid City (SD) Journal    02/99


(28 issues)

   TX0004887992    Rapid City (SD) Journal    12/98


(31 issues)

   TX0004894408    Rapid City (SD) Journal    12/98


(31 issues)

   TX0004903323    Rapid City (SD) Journal    01/99


(31 issues)

   TX0005000307    Rapid City (SD) Journal    03/99


(31 issues)

   TX0005000306    Rapid City (SD) Journal    04/99


(30 issues)

   TX0004986807    Rapid City (SD) Journal    05/99


(31 issues)

   TX0004948842    Rapid City (SD) Journal    06/99


(30 issues)

   TX0004054791    Rapid City (SD) Journal    07/99


(31 issues)

   TX0003767473    Rapid City (SD) Journal    08/99


(31 issues)

   TX0005028475    Rapid City (SD) Journal    10/97


(31 issues)

   TX0004602223    Rapid City (SD) Journal    11/97


(30 issues)

   TX0004616468    Rapid City (SD) Journal    12/97


(31 issues)

   TX0004616473    Rapid City (SD) Journal    01/98


(31 issues)

   TX0004637999



--------------------------------------------------------------------------------

   Rapid City (SD) Journal    02/98


(28 issues)

   TX0004710215    Rapid City (SD) Journal    03/98


(31 issues)

   TX0004710237    Rapid City (SD) Journal    04/98


(30 issues)

   TX0004726279    Rapid City (SD) Journal    05/98


(31 issues)

   TX0004786544    Rapid City (SD) Journal    06/98


(30 issues)

   TX0004786543    Rapid City (SD) Journal    07/98


(31 issues)

   TX0004786545    Rapid City (SD) Journal    08/98


(31 issues)

   TX0004786542    Rapid City (SD) Journal    06/97


(30 issues)

   TX0004545011    Rapid City (SD) Journal    07/97


(31 issues)

   TX0004552196    Rapid City (SD) Journal    08/97


(31 issues)

   TX0004598840    Rapid City (SD) Journal    06/97


(30 issues)

   TX0004578177    Rapid City (SD) Journal    09/97


(30 issues)

   TX0004578174 Muscatine Journal, division of Lee Enterprises, Incorporated   
A pictorial history of Muscatine, Iowa    4/20/92    TX0003465483 Lee
Enterprises, Incorporated d.b.a. Winona (MN) Daily News    Pieces of the past:
celebrating Winonas first 150 years    9/19/01    TX0005528173

SEE EXHIBITS J-1 and J-2 ATTACHED HERETO.



--------------------------------------------------------------------------------

ANNEX K

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [NAME OF GRANTOR], a                                          
(the “Grantor”) with principal offices at
                                        , hereby grants to JPMORGAN CHASE BANK,
N.A. as Collateral Agent, with principal offices at [                    ] (the
“Grantee”), for the benefit of the Secured Creditors, a continuing security
interest in the Grantor’s Collateral, including all of the Grantor’s right,
title and interest in, to and under (i) the Marks including but not limited to
those set forth on Schedule A attached hereto and, (ii) all Proceeds and
products of, and all accessions to, substitutions and replacements for, and
rents, profits and products of the Marks. Capitalized terms used herein without
definition are used as defined in the Collateral Agreement referred to below.

Grantor authorizes and requests that the U.S. Patent and Trademark Office and
any other applicable government officer record this Grant.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor pursuant to the First Lien Guarantee and Collateral
Agreement among the Grantor, the other assignors from time to time party thereto
and the Grantee, dated as of March 31, 2014 (as amended, modified, restated
and/or supplemented from time to time, the “Collateral Agreement”). Upon the
occurrence of the Termination Date, and receipt of a written request, the
Grantee shall release the security interest in the Marks acquired under this
Grant pursuant to the terms of the Collateral Agreement.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern.

This Agreement and the rights and obligation of the parties hereunder shall be
construed in accordance with and be governed by the laws of the State of New
York.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

ANNEX K

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [NAME OF GRANTOR], a                                          
(the “Grantor”) with principal offices at
                                        , hereby grants to DEUTSCHE BANK TRUST
COMPANY AMERICAS as Collateral Agent, with principal offices at
[                    ] (the “Grantee”), for the benefit of the Secured
Creditors, a continuing security interest in the Grantor’s Collateral, including
all of the Grantor’s right, title and interest in, to and under (i) the Marks
including but not limited to those set forth on Schedule A attached hereto and,
(ii) all Proceeds and products of, and all accessions to, substitutions and
replacements for, and rents, profits and products of the Marks. Capitalized
terms used herein without definition are used as defined in the Collateral
Agreement referred to below.

Grantor authorizes and requests that the U.S. Patent and Trademark Office and
any other applicable government officer record this Grant.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor pursuant to the Security Agreement among the Grantor,
the other assignors from time to time party thereto and the Grantee, dated as of
March 31, 2014 (as amended, modified, restated and/or supplemented from time to
time, the “Collateral Agreement”). Upon the occurrence of the Termination Date,
and receipt of a written request, the Grantee shall release the security
interest in the Marks acquired under this Grant pursuant to the terms of the
Collateral Agreement.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern.

This Agreement and the rights and obligation of the parties hereunder shall be
construed in accordance with and be governed by the laws of the State of New
York.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Annex K

Page 2

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
        day of                     ,         .

 

[NAME OF GRANTOR], Grantor By:       Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent and Grantee

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

STATE OF                        )                        ) ss.: COUNTY OF   
                    )

On this         day of                 ,         , before me personally came
                    who, being by me duly sworn, did state as follows: that
[s]he is                     of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said                     and that [s]he
did so by authority of the [Board of Directors] of said                     .

 

 

 

            Notary Public



--------------------------------------------------------------------------------

SCHEDULE A

 

MARK

  REG. NO.   REG. DATE



--------------------------------------------------------------------------------

ANNEX L

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                                          
(the “Grantor”) with principal offices at
                                        , hereby grants to
[                    ], as Collateral Agent, with principal offices at
                    , (the “Grantee”), a continuing security interest in (i) all
of the Grantor’s rights, title and interest in, to and under the United States
patents (the “Patents”) set forth on Schedule A attached hereto, in each case
together with (ii) all Proceeds (as such term is defined in the Collateral
Agreement referred to below) and products of the Patents, and (iii) all causes
of action arising prior to or after the date hereof for infringement of any of
the Patents or unfair competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of March 31, 2014 (as amended, modified, restated and/or
supplemented from time to time, the “Collateral Agreement”). Upon the occurrence
of the Termination Date (as defined in the Collateral Agreement) and receipt of
a written request, the Grantee shall execute, acknowledge, and deliver to the
Grantor an instrument in writing releasing the security interest in the Patents
acquired under this Grant.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Annex L

Page 2

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
        day of                 ,         .

 

[NAME OF GRANTOR], Grantor By:       Name:   Title:
DEUTSCHE BANK TRUST COMPANY AMERICAS,     as Collateral Agent and Grantee By:  
Deutsche Bank National Trust Company By:       Name:   Title: By:       Name:  
Title:



--------------------------------------------------------------------------------

STATE OF                        )                        ) ss.: COUNTY OF   
                    )

On this         day of                 ,         , before me personally came
                    who, being by me duly sworn, did state as follows: that
[s]he is             of [Name of Grantor], that [s]he is authorized to execute
the foregoing Grant on behalf of said                     and that [s]he did so
by authority of the Board of Directors of said                     .

 

 

 

            Notary Public



--------------------------------------------------------------------------------

SCHEDULE A

 

PATENT

  PATENT NO.   ISSUE DATE



--------------------------------------------------------------------------------

ANNEX M

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [NAME OF GRANTOR], a                                           (the
“Grantor”), having its chief executive office at
                                        is the owner of all right, title and
interest in and to the United States copyrights and associated United States
copyright registrations and applications for registration set forth in Schedule
A attached hereto;

WHEREAS, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent, with
principal offices at                                         , (the “Grantee”),
desires to acquire a security interest in the Copyrights owned by Grantor,
including said copyrights and copyright registrations and applications therefor;
and

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the Copyrights, including those and copyright registrations and
applications therefor described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Security
Agreement, dated as of March 31, 2014, made by the Grantor, the other assignors
from time to time party thereto and the Grantee (as amended, modified, restated
and/or supplemented from time to time, the “Collateral Agreement”), the Grantor
hereby assigns to the Grantee as collateral security, and grants to the Grantee
a continuing security interest in, to and under the Copyrights owned by Grantor,
including the copyright registrations and applications therefor set forth in
Schedule A attached hereto, for the benefit of Secured Creditors.

Grantor authorizes and requests that the Register of Copyrights and any other
applicable government officer record this Grant.

Upon the occurrence of the Termination Date, and upon receipt of a written
notice, the Grantee shall release the security interest in the Copyrights
acquired under this Grant pursuant to the terms of the Collateral Agreement.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Collateral Agreement. The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Collateral Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Collateral Agreement, the provisions of the Collateral
Agreement shall govern. All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Collateral
Agreement.

This Agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with and be governed by the laws of the State of New
York.



--------------------------------------------------------------------------------

Annex M

Page 2

 

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Annex M

Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
        day of                 ,         .

 

[NAME OF GRANTOR], Grantor By:       Name:   Title:
DEUTSCHE BANK TRUST COMPANY AMERICAS,     as Collateral Agent and Grantee By:  
Deutsche Bank National Trust Company By:       Name:   Title: By:       Name:  
Title:



--------------------------------------------------------------------------------

STATE OF                        )                        ) ss.: COUNTY OF   
                    )

On this         day of                 ,         , before me personally came
                    , who being duly sworn, did depose and say that [s]he is
                    of [Name of Grantor], that [s]he is authorized to execute
the foregoing Grant on behalf of said corporation and that [s]he did so by
authority of the Board of Directors of said corporation.

 

 

 

            Notary Public



--------------------------------------------------------------------------------

SCHEDULE A

 

COPYRIGHT

  REG. NO.   REG. DATE



--------------------------------------------------------------------------------

ANNEX N

SCHEDULE OF STOCK

 

1. Lee Enterprises, Incorporated

 

Name of

Issuing

Corporation

  

Type of

Shares

   Number of
Shares    Certificate
No.    Percentage
Owned   Sub-clause of
Section 1.1(b)
of Guarantee
and Collateral
Agreement

Journal-Star Printing Co.

   Common    1,000    2    100%   (i)

Accudata, Inc.

   Common    1,000    1    100%   (i)

K. Falls Basin Publishing, Inc.

   Common    666 2/3    7    100%   (i)

Lee Consolidated Holdings Co.

   Common    250    1    100%   (i)

Lee Publications, Inc.

   Class A Common; Class B Common    157,149;


17,415

   1091;


27

   100%   (i)

ThePort Network, Inc.

   Series A Preferred    1,666,667    A-41    6.21598%*   (i)

ThePort Network, Inc.

   Series B Preferred    3,030,303    B-3    12.12121%*   (i)

 

* Lee Enterprises, Incorporated owns 8.39868% of all the issued and outstanding
shares of ThePort Network, Inc.

 

2. INN Partners, L.C.

 

Name of

Issuing

Corporation

  

Type of

Shares

   Number of
Shares    Certificate
No.    Percentage
Owned   Sub-clause of
Section 1.1(b)
of Guarantee
and Collateral
Agreement

RealMatch, LTD.

   Common    184,236    Not Indicated    Less than
50%   (i)



--------------------------------------------------------------------------------

RealMatch, LTD.

   Common    27,778    Not Indicated    Less than
50%   (i)

 

3. Lee Publications, Inc.

 

Name of

Issuing

Corporation

  

Type of

Shares

   Number of
Shares    Certificate
No.    Percentage
Owned   Sub-clause of
Section 1.1(b)
of Guarantee
and Collateral
Agreement

Lee Procurement Solutions Co.

   Common    50,000    5    100%   (i)

Sioux City Newspapers, Inc.

   Class A Common; Class B Common    7272;


7575

   16 & 17


8 & 9

   100%


100%

  (i)

Pulitzer Inc.

   Common    1,000    3    100%   (i)



--------------------------------------------------------------------------------

ANNEX O

SCHEDULE OF NOTES

 

1. Lee Enterprises, Incorporated

 

Amount*

  

Maturity Date

   Obligor    Sub-clause of
Section 1.1(b)
of Security Agreement $1,452,000,000    Demand    Lee Publications, Inc.    (v)
$264,000,000    June 30, 2017    Lee Publications, Inc.    (v) $59,300,000   
June 30, 2017    Lee Publications, Inc.    (v) $1,290,485.27    June 30, 2017   
INN Partners, L.C.    (v)

 

2. Lee Consolidated Holdings, Co.

 

Amount*

  

Maturity Date

  

Obligor

  

Sub-clause of

Section 1.1(b)

of Security Agreement

$419,337,403    June 30, 2017    Lee Enterprises, Incorporated    (v)

 

3. Lee Publications, Inc.

 

Amount*

  

Maturity Date

  

Obligor

  

Sub-clause of

Section 1.1(b)

of Security Agreement

$59,300,000    June 30, 2017    Sioux City Newspapers, Inc.    (v)

 

* Original principal amount.



--------------------------------------------------------------------------------

ANNEX P

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. Accudata, Inc.

 

Name of

Issuing Limited

Liability Company

  

Type of

Interest

  

Percentage

Owned

  

Sub-clause of

Section 1.1(b)

of Security Agreement

Community Distribution Partners, LLC    LLC    50%    (iv) INN Partners, L.C.   
LLC    82.46%    (iv)



--------------------------------------------------------------------------------

ANNEX Q

SCHEDULE OF PARTNERSHIP INTERESTS

NONE



--------------------------------------------------------------------------------

ANNEX R

FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED

LIABILITY COMPANY INTERESTS AND PARTNERSHIP INTERESTS

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [                     , 20    ], among the
undersigned Assignor (the “Assignor”), DEUTSCHE BANK TRUST COMPANY AMERICAS, not
in its individual capacity but solely as Collateral Agent (the “Assignee”), and
[                    ], as the issuer of the Uncertificated Securities, Limited
Liability Company Interests and/or Partnership Interests (each as defined below)
(the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Assignor, certain of its affiliates and the Assignee have entered
into a Security Agreement, dated as of March 31, 2014 (as amended, modified,
restated and/or supplemented from time to time, the “Collateral Agreement”),
under which, among other things, in order to secure the payment of the
Obligations (as defined in the Collateral Agreement), the Assignor has or will
pledge to the Assignee for the benefit of the Secured Creditors (as defined in
the Collateral Agreement), and grant a security interest in favor of the
Assignee for the benefit of the Secured Creditors in, all of the right, title
and interest of the Assignor in and to any and all [“uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”)] [Partnership Interests
(as defined in the Collateral Agreement)] [Limited Liability Company Interests
(as defined in the Collateral Agreement)], from time to time issued by the
Issuer, whether now existing or hereafter from time to time acquired by the
Assignor (with all of such [Uncertificated Securities] [Partnership Interests]
[Limited Liability Company Interests] being herein collectively called the
“Issuer Pledged Interests”); and

WHEREAS, the Assignor desires the Issuer to enter into this Agreement in order
to perfect the security interest of the Assignee under the Collateral Agreement
in the Issuer Pledged Interests, to vest in the Assignee control of the Issuer
Pledged Interests and to provide for the rights of the parties under this
Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Assignor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Assignee (and its successors and assigns) regarding any and
all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Assignor), and, following its



--------------------------------------------------------------------------------

Annex R

Page 2

 

receipt of a notice from the Assignee stating that the Assignee is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Assignee (and its successors
and assigns) or a court of competent jurisdiction.

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Assignee and the security interests granted under
the Pari Passu Credit Facility (as defined in the Indenture (as defined in the
Collateral Agreement)) and the Junior Credit Facility (as defined in the
Indenture (as defined in the Collateral Agreement))) has been received by it,
and (ii) the security interest of the Assignee in the Issuer Pledged Interests
has been registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Assignor
of, and the granting by the Assignor of a security interest in, the Issuer
Pledged Interests to the Assignee, for the benefit of the Secured Creditors,
does not violate the charter, by-laws, partnership agreement, membership
agreement or any other agreement governing the Issuer or the Issuer Pledged
Interests, and (ii) the Issuer Pledged Interests consisting of capital stock of
a corporation are fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Assignor by the Issuer in
respect of the Issuer will also be sent to the Assignee at the following
address:

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

USA

Attn: Corporates Team, Lee Enterprises, Incorporated

Facsimile: (732) 578-4635

With a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust and Agency Services

100 Plaza One – 6th Floor

MSJCY03-0699

Jersey City, NJ 07311-3901

USA

Attn: Corporates Team, Lee Enterprises, Incorporated

Facsimile: (732) 578-4635



--------------------------------------------------------------------------------

Annex R

Page 3

 

5. Following its receipt of a notice from the Assignee stating that the Assignee
is exercising exclusive control of the Issuer Pledged Interests and until the
Assignee shall have delivered written notice to the Issuer that the Termination
Date under, and as defined in, the Collateral Agreement has occurred and this
Agreement is terminated, the Issuer will send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Assignee only by wire transfers
to such account as the Assignee shall instruct.

6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, facsimile, electronic mail or overnight courier service and all such
notices and communications shall be effective when deposited in the mail, sent
by facsimile or electronic mail or delivered to the overnight courier, as he
case may be, except that notices and communications to the Assignee or the
Issuer shall not be effective until received. All notices and other
communications shall be in writing and addressed as follows:

 

(a)

  

if to the Assignor, at:

  

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile No.: (563) 327-2600

Email: carl.schmidt@lee.net

  

With a copy to:

  

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

Facsimile No.: 563-324-1616

  

Email: dwaterman@l-wlaw.com

(b)

  

if to the Assignee, at the address given in Section 4 hereof;

(c)

  

if to the Issuer, at:

  

 

           



--------------------------------------------------------------------------------

Annex R

Page 4

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Assignor and the Issuer and shall inure to the benefit of and be enforceable by
the Assignee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Assignee, the Issuer and the Assignor.

8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor, the Assignee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                         ],             as Assignor By:      
Name:   Title: DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual
capacity but solely as Collateral Agent and Assignee By:   Deutsche Bank
National Trust Company By:       Name:   Title: By:       Name:   Title:

[                                         ],

            as the Issuer

By:       Name:   Title: